

Exhibit 10.1

--------------------------------------------------------------------------------







SECOND LIEN CREDIT AGREEMENT
Dated as of September 28, 2012
among
MEMC ELECTRONIC MATERIALS, INC.,
as Borrower,
GOLDMAN SACHS BANK USA,
as Administrative Agent, Sole Lead Arranger and Sole Syndication Agent,
GOLDMAN SACHS BANK USA
and
DEUTSCHE BANK SECURITIES INC.,
as Joint Bookrunnners,
DEUTSCHE BANK SECURITIES INC.
as Documentation Agent
and
The Lenders Party Hereto



--------------------------------------------------------------------------------











--------------------------------------------------------------------------------



TABLE OF CONTENTS
Section
 
Page
 
 
 
ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS
Section 1.01
Defined Terms
1


Section 1.02
Other Interpretive Provisions
1


Section 1.03
Accounting Terms
28


Section 1.04
Rounding
29


Section 1.05
Times of Day
29


 
 
 
ARTICLE II THE COMMITMENTS AND BORROWINGS
Section 2.01
Loans
29


Section 2.02
Borrowings, Conversions and Continuations of Loans
30


Section 2.03
[RESERVED]
31


Section 2.04
[RESERVED]
31


Section 2.05
Prepayments
31


Section 2.06
[RESERVED]
34


Section 2.07
Repayment of Loans
34


Section 2.08
Interest
34


Section 2.09
Fees
35


Section 2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
35


Section 2.11
Evidence of Debt
36


Section 2.12
Payments Generally; Administrative Agent's Clawback
36


Section 2.13
Sharing of Payments by Lenders
37


 
 
 
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01
Taxes
38


Section 3.02
Illegality
43


Section 3.03
Inability to Determine Rates
43


Section 3.04
Increased Costs
43


Section 3.05
Compensation for Losses
45


Section 3.06
Mitigation Obligations; Replacement of Lenders
46


Section 3.07
Survival
46


 
 
 
ARTICLE IV CONDITIONS PRECENT TO CLOSING AND BORROWING
Section 4.01
Conditions Precedent to the Closing Date
46


 
 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES
Section 5.01
Existence, Qualification and Power
51


Section 5.02
Authorization; No Contravention
51


Section 5.03
Governmental Authorization; Other Consents
51


Section 5.04
Binding Effect
52









--------------------------------------------------------------------------------



Section
 
Page
 
 
 
Section 5.05
Financial Statements; No Material Adverse Effect
52


Section 5.06
Litigation
52


Section 5.07
No Default
52


Section 5.08
Ownership of Property; Liens
53


Section 5.09
Environmental Compliance
53


Section 5.10
Insurance
54


Section 5.11
Taxes
54


Section 5.12
ERISA Compliance
54


Section 5.13
Subsidiaries; Equity Interests
55


Section 5.14
Margin Regulations; Investment Company Act
55


Section 5.15
Disclosure
55


Section 5.16
Compliance with Laws
56


Section 5.17
Taxpayer Identification Number
56


Section 5.18
Intellectual Property; LIcenses, Etc.
56


Section 5.19
Solvency
56


Section 5.20
Security Documents
56


Section 5.21
PATRIOT Act
57


 
 
 
ARTICLE VI AFFIRMATIVE COVENANTS
Section 6.01
Financial Statements
57


Section 6.02
Certificates; Other Information
58


Section 6.03
Notices
60


Section 6.04
Payment of Obligations
61


Section 6.05
Preservation of Existence, Etc.
61


Section 6.06
Maintenance of Properties
61


Section 6.07
Maintenance of Insurance
61


Section 6.08
Compliance with Laws
61


Section 6.09
Compliance with Environmental Laws
62


Section 6.10
Books and Records
62


Section 6.11
Inspection Rights
62


Section 6.12
Use of Proceeds
63


Section 6.13
Additional Subsidiary Guarantors and Grantors
63


Section 6.14
Additional Collateral
65


Section 6.15
Material Contracts
66


Section 6.16
Further Assurances
66


Section 6.17
Post-Closing Matters
66


Section 6.18
Lenders Meetings
67


Section 6.19
Maintenance of Ratings
67


 
 
 
ARTICLE VII NEGATIVE COVENANTS
Section 7.01
Liens
68


Section 7.02
Investments
70


Section 7.03
Indebtedness
73









--------------------------------------------------------------------------------





Section
 
Page
 
 
 
Section 7.04
Fundamental Changes
77


Section 7.05
Dispositions
77


Section 7.06
Restricted Payments
79


Section 7.07
Change in Nature of Business
79


Section 7.08
Transactions with Affiliates
79


Section 7.09
Burdensome Agreements
80


Section 7.10
Use of Proceeds
80


Section 7.11
Financial Covenants
80


Section 7.12
Amendments to Organization Documents
81


Section 7.13
Accounting Changes
81


Section 7.14
Prepayments of Indebtedness
81


Section 7.15
Amendment of Indebtedness
81


 
 
 
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
Section 8.01
Events of Default
82


Section 8.02
Remedies Upon Event of Default
84


Section 8.03
Application of Funds
84


 
 
 
ARTICLE IX AGENTS
Section 9.01
Appointment and Authority
85


Section 9.02
Rights as a Lender
85


Section 9.03
Exculpatory Provisions
85


Section 9.04
Reliance by Administrative Agent
86


Section 9.05
Delegation of Duties
87


Section 9.06
Resignation of Administrative Agent
87


Section 9.07
Non-Reliance on Agents and Other Lenders
88


Section 9.08
No Other Duties, Etc.
88


Section 9.09
Administrative Agent May File Proofs of Claim
88


Section 9.10
Collateral and Guaranty Matters
89


Section 9.11
Withholding Taxes
90


 
 
 
ARTICLE X MISCELLANEOUS
Section 10.01
Amendments, Etc.
90


Section 10.02
Notices; Effectiveness; Electronic Communication
92


Section 10.03
No Waiver; Cumulative Remedies; Enforcement
94


Section 10.04
Expenses; Indemnity; Damage Waiver
94


Section 10.05
Payments Set Aside
96


Section 10.06
Successors and Assigns
96


Section 10.07
Treatment of Certain Information; Confidentiality
100


Section 10.08
Right of Setoff
101


Section 10.09
Interest Rate Limitation
101


Section 10.10
Counterparts; Integration; Effectiveness
102









--------------------------------------------------------------------------------





Section
 
Page
 
 
 
Section 10.11
Survival of Representations and Warranties
102


Section 10.12
Severability
102


Section 10.13
Replacement of Lenders
102


Section 10.14
Governing Law; Jurisdiction; Etc.
103


Section 10.15
Waiver of Jury Trial
104


Section 10.16
No Advisory or Fiduciary Responsibility
105


Section 10.17
Electronic Execution of Assignments and Certain Other Documents
105


Section 10.18
PATRIOT Act
105


Section 10.19
Intercreditor Agreement
106









SCHEDULES
1.01(a)    Mortgaged Real Property
2.01    Commitments and Applicable Percentages
5.13    Subsidiaries; Other Equity Investments; Equity Interests in the Company
6.17    Specified Deposit Accounts
7.01    Existing Liens
7.02    Existing Investments
7.03    Existing Indebtedness
10.02    Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS
Form of
A    Borrowing Notice
B    Note
C    Compliance Certificate
D-1    Assignment and Assumption
D-2    Administrative Questionnaire
E    Pledge and Security Agreement
F    Guaranty Agreement
G    Opinion
H    Intercreditor Agreement
I    Perfection Certificate






--------------------------------------------------------------------------------




SECOND LIEN CREDIT AGREEMENT
This SECOND LIEN CREDIT AGREEMENT (“Agreement”) is entered into as of September
28, 2012, among MEMC ELECTRONIC MATERIALS, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), GOLDMAN SACHS BANK USA, as
Administrative Agent, Sole Lead Arranger and Sole Syndication Agent, and GOLDMAN
SACHS BANK USA and DEUTSCHE BANK SECURITIES INC., as Joint Bookrunners.
RECITALS:
WHEREAS, Lenders have agreed to extend Loans to the Borrower in an aggregate
principal amount not to exceed $200,000,000, the proceeds of which will be used
for incremental liquidity and general corporate purposes of the Borrower and its
Subsidiaries, including payment of fees and expenses in connection with the
closing of the transactions contemplated hereunder;
WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Administrative Agent, for the benefit of the Secured Parties, a Second
Priority Lien on substantially all of its assets, including a pledge of all the
Equity Interests of each of its Domestic Subsidiaries and 66% of the voting
Equity Interests of First-Tier Foreign Subsidiaries; and
WHEREAS, the Guarantors have agreed to guarantee the Obligations of the Borrower
hereunder and to secure their respective Obligations by granting to the
Administrative Agent, for the benefit of the Secured Parties, a Second Priority
Lien on substantially all of their respective assets, including a pledge of all
the Equity Interests of each of their respective Domestic Subsidiaries and 66%
of the voting Equity Interests of each of their respective First-Tier Foreign
Subsidiaries.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
ARTICLE IDEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. As used in this Agreement and the recitals
hereto, the following terms shall have the meanings set forth below:
“Administrative Agent” means Goldman Sachs in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.




--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent” means each of (i) the Administrative Agent, (ii) Syndication Agent,
(iii) Documentation Agent, (iv) bookrunner, (v) Arranger and (vi) any other
Person appointed under the Loan Documents to serve in an agent or similar
capacity.
“Aggregate Commitments” means the Commitments of all the Lenders. The amount of
the Aggregate Commitments in effect on the Closing Date is $200,000,000.
“Agreement” means this Second Lien Credit Agreement.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Total Outstandings
represented by such Lender at such time. The initial Applicable Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
“Applicable Rate” means a percentage per annum equal to (i) for Eurocurrency
Rate Loans, 9.25% and (ii) for Base Rate Loans, 8.25%.
“Approved Bank” has the meaning specified in the definition of Cash Equivalents.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Goldman Sachs in its capacity as sole lead arranger.
“Asset Sale” means a sale, lease or sub‑lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other Disposition to, or any exchange of property
with, any Person (other than the Borrower or any Guarantor), in one transaction
or a series of transactions, of all or any part of the Borrower’s or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including the Equity Interests of any of
the Borrower’s Subsidiaries, other than (x) Dispositions in the form of
Restricted Payments permitted under Section 7.06 or Investments permitted
under Section 7.02 and (y) sales or other Dispositions of Excluded Assets;
provided that any Disposition of Excluded Assets described in clauses (i), (ii),
(iii), (iv) and (vii) of the defined term “Excluded Assets” shall not be deemed
to be an Asset Sale solely to the extent such Disposition is in the ordinary
course of business.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.




--------------------------------------------------------------------------------




“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended December 31, 2011,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year, including the notes thereto.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate in effect on
such day and (c) the sum of (i) the Eurocurrency Rate that would be payable on
such day for a Eurocurrency Rate Loan with a one-month interest period plus (ii)
the difference between the Applicable Rate for Eurocurrency Rate Loans and the
Applicable Rate for Base Rate Loans; provided, that the Base Rate shall at no
time be less than 2.50% per annum. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Rate shall be effective on the effective
day of such change in the Prime Rate or the Federal Funds Rate, respectively.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means the borrowing of the Loans on the Closing Date pursuant to
Section 2.01.
“Borrowing Notice” means a notice of (a) the Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of the State of New
York, or are in fact closed in, the state where the Administrative Agent’s
Office with respect to Obligations is located and if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurocurrency Rate
Loan, to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means




--------------------------------------------------------------------------------




any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market.
“Capital Expenditures” means expenditures made in respect of the purchase or
other acquisition of any fixed or capital asset, but shall expressly exclude
normal replacements and maintenance which are properly charged to current
operations.
“Cash” means money, currency or a credit balance in any demand account or
Deposit Account.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) Dollar-denominated certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition and issued either (i) by a Lender or (ii) by a
commercial bank both (A) having combined capital and surplus of not less than
$500,000,000 and (B) that has a short-term credit rating of at least A-1 by S&P
or P-1 by Moody’s (any Person meeting the criteria of this clause (ii) an
“Approved Bank”); (c) commercial paper of an issuer rated at least A-by S&P or
P‑1 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within six months from the
date of acquisition; (d) repurchase obligations of any Lender or any Affiliate
thereof or of any Approved Bank, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition and issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition and backed by standby letters of credit issued by
any Lender or any Approved Bank; (g) shares of money market mutual or similar
funds which invest substantially all of their assets in assets satisfying the
requirements of clauses (a) through (f) of this definition or money market funds
that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $3,000,000,000;
(h) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank; or
(i) investments in industrial development revenue bonds which (i) “re-set”
interest rates not less frequently than quarterly, (ii) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(iii) are supported by a direct pay letter of credit covering principal and
accrued interest which is issued by a Lender or an Approved Bank.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or




--------------------------------------------------------------------------------




application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
(c)    any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a Controlling influence over the
management or policies of the Borrower, or control over the equity securities of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account




--------------------------------------------------------------------------------




all such securities that such Person or group has the right to acquire pursuant
to any option right) representing 35% or more of the combined voting power of
such securities.
“Closing Date” means September 28, 2012
“Closing Fee” has the meaning specified in Section 2.09(a).
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means, collectively, all property of the Borrower, any Subsidiary
or any other Person in which the Administrative Agent or any Lender is granted a
Lien under any Security Document as security for all or any portion of the
Obligations or any other obligation arising under any Loan Document.
“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Consolidated EBITDA” means, for any period of measurement thereof, for the
Borrower and its Subsidiaries on a consolidated basis, an amount equal to the
Consolidated Net Income of the Borrower and its Subsidiaries for such period
plus, without duplication:
(1)    provision for taxes based on income or profits of the Borrower and its
Subsidiaries for such period, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus
(2)    the following, for such period, to the extent deducted in computing such
Consolidated Net Income:
(a)    the consolidated interest expense of the Borrower and its Subsidiaries
for such period, whether paid or accrued, including, without limitation,
amortization of debt issuance costs and original issue discount, non-cash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with capital lease
obligations, imputed interest with respect to Attributable Indebtedness,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to interest rate Swap Contracts in respect of
Indebtedness permitted hereunder; plus
(b)    the consolidated interest expense of the Borrower and its Subsidiaries
that was capitalized during such period; plus




--------------------------------------------------------------------------------




(c)    any interest on Indebtedness of another Person that is guaranteed by the
Borrower or its Subsidiaries or secured by a Lien on assets of the Borrower or
its Subsidiaries, whether or not such Guarantee or Lien is called upon; plus
(d)    the product of (i) all dividends, whether paid or accrued and whether or
not in Cash, on any series of preferred stock of such Person or any of its
Subsidiaries, other than dividends on Equity Interests payable solely in Equity
Interests of the Borrower (other than Disqualified Equity Interests) or to the
Borrower or a Subsidiary of the Borrower, times (ii) a fraction, the numerator
of which is one and the denominator of which is one minus the then current
combined federal, state and local statutory tax rate of such Person, expressed
as a decimal, in each case, determined on a consolidated basis in accordance
with GAAP; plus
(3)    any foreign currency translation losses (including losses related to
currency remeasurements of Indebtedness) of the Borrower and its Subsidiaries
for such period, to the extent that such losses were taken into account in
computing such Consolidated Net Income; plus
(4)    the amount of any restructuring charge or expense and unusual or
non-recurring charges or expenses, to the extent that such charges or expenses
were deducted in computing such Consolidated Net Income; plus
(5)    depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash charges and expenses (excluding any such non-cash
charge or expense to the extent that it represents an accrual of or reserve for
cash charges or expenses in any future period or amortization of a prepaid cash
charge or expense that was paid in a prior period) of the Borrower and its
Subsidiaries for such period to the extent that such depreciation, amortization
and other non-cash charges or expenses were deducted in computing such
Consolidated Net Income; plus
(6)    the amount of any fees or expenses incurred in connection with the
amendment to the First Lien Credit Agreement contemplated by this Agreement;
minus
(7)    any foreign currency translation gains (including gains related to
currency remeasurements of Indebtedness) of the Borrower and its Subsidiaries
for such period, to the extent that such gains were taken into account in
computing such Consolidated Net Income; minus
(8)    non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business, in each
case, all as determined for the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP; and provided that, notwithstanding anything to
the contrary contained herein, the Consolidated EBITDA for any period of
measurement thereof shall (x) include the appropriate financial items for any
Person or business unit that has been acquired by the Borrower or any of its
Subsidiaries for any portion of such period prior to the date of such
acquisition, and (y) exclude the appropriate financial items for any Person or
business unit that has been Disposed of by the Borrower or any of its
Subsidiaries, for the portion of such period prior to the date of Disposition.




--------------------------------------------------------------------------------




“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder and the First Lien Loans or
any Permitted First Lien Refinancing Indebtedness) and all obligations evidenced
by bonds, debentures, notes, loan agreements or other similar instruments,
(b) all purchase money Indebtedness, (c) all direct obligations arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, but excluding obligations
arising under Performance Letters of Credit other than obligations in respect of
drawings thereunder, (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable and other
similar accrued expenses in the ordinary course of business), (e) Attributable
Indebtedness in respect of capital leases, (f) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Borrower or any
Subsidiary, and (g) all Indebtedness of the types referred to in clauses (a)
through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation, limited liability company or other
comparable limited liability entity) in which the Borrower or a Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary; provided that Consolidated
Funded Indebtedness shall not include (i) Non-Recourse Project Indebtedness of
Non-Recourse Subsidiaries and (ii) up to $250,000,000 of Specified Indebtedness
of the Loan Parties.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended on or
prior to such date.
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries, the aggregate of the net income (loss) of the Borrower and its
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP and without any reduction in respect of preferred stock dividends;
provided that:
(1)    all extraordinary gains and losses and all gains and losses realized in
connection with any Disposition made pursuant to Section 7.04 or Section 7.05(g)
or the Disposition of securities or the early extinguishment of Indebtedness,
together with any related provision for taxes on any such gain, will be
excluded;
(2)    the net income (or loss) of any Person (other than any Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries has a joint or
minority interest will be excluded, except to the extent of the amount of
dividends or other distributions actually paid in cash to the Borrower or any of
its Subsidiaries during such period;
(3)    the net income (or loss) of any Subsidiary will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that net income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of such Subsidiary’s




--------------------------------------------------------------------------------




charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary or its equity holders;
(4)    the cumulative effect of a change in accounting principles will be
excluded;
(5)    non-cash charges and expenses associated with equity-based compensation
plans will be excluded; and
(6)    non-cash gains and losses attributable to movement in the mark-to-market
valuation of Swap Contracts permitted under Section 7.03(f) pursuant to
Financial Accounting Standards Board Statement No. 133 will be excluded.
For purposes of calculating Consolidated Net Income, (a) all direct sales
transactions involving solar energy systems and related assets will be accounted
for at the time of sale pursuant to Staff Accounting Bulletin No. 104 and
without giving effect to any reserves required under real estate accounting,
(b) all sale and leaseback transactions involving solar energy systems and
related assets will be accounted for as sales transactions and without giving
effect to any reserves required under real estate accounting, in the case of
each of clauses (a) and (b), with the result that all deferred revenue and
margin from such direct sales and sale and leaseback transactions will be
recognized on the date of sale rather than over time; and (c) if any revenue and
margin that was recognized on the date of sale rather than over time as a result
of the application of clauses (a) or (b) above would not, if such clauses did
not apply, be recognized in accordance with GAAP in the applicable future period
in which such revenue and margin would otherwise be recognized in accordance
with GAAP, then such revenue and margin will be deducted from Consolidated Net
Income in such applicable future period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Declined Proceeds” has the meaning specified in Section 2.05(b)(iv).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.




--------------------------------------------------------------------------------




“Default Rate” means (a) when used with respect to Base Rate Loans and all
Obligations other than Eurocurrency Rate Loans, an interest rate equal to
(i) the Base Rate plus (ii) the Applicable Rate applicable to Base Rate Loans
plus (iii) 2% per annum and (b) when used with respect to Eurocurrency Rate
Loans, an interest rate equal to (i) the Eurocurrency Rate plus (ii) the
Applicable Rate applicable to Eurocurrency Rate Loans plus (iii) 2% per annum.
“Defaulting Lender” means, any Lender that (a) has failed to pay to the
Administrative Agent or any other Lender any amount (other than a de minimis
amount) required to be paid by it hereunder within three Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lenders’ obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing or
public statement) cannot be satisfied or (c) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (c) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower and each Lender. In the event and on the date that each of the
Administrative Agent and the Borrower agree that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, such Lender shall no longer be considered a Defaulting Lender
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at




--------------------------------------------------------------------------------




the option of the holder of the Equity Interest), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder of the Equity
Interest, in whole or in part, on or prior to the date that is 91 days after the
date on which the Senior Unsecured Notes mature. Notwithstanding the preceding
sentence, any Equity Interest that would constitute a Disqualified Equity
Interest solely because the holders of the Equity Interest have the right to
require the Borrower to repurchase such Equity Interest upon the occurrence of a
Change of Control or an Asset Sale will not constitute a Disqualified Equity
Interest if the terms of such Equity Interest provide that the Borrower may not
repurchase or redeem any such Equity Interest pursuant to such provisions unless
such repurchase or redemption complies with Section 7.06 hereof. The amount of
Disqualified Equity Interests deemed to be outstanding at any time for purposes
of this Agreement will be the maximum amount that the Borrower and its
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Equity Interests,
exclusive of accrued dividends.
“Documentation Agent” means Deutsche Bank Securities Inc. in its capacity as
documentation agent hereunder or any successor documentation agent.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)) and is (i) a Lender, an
affiliate of any Lender or an Approved Fund (any two or more Approved Funds
being treated as a single Eligible Assignee for all purposes hereof), or (ii) a
commercial bank, insurance company, investment or mutual fund or other entity
that is an “accredited investor” (as defined in Regulation D under the
Securities Act of 1933) and which extends credit or buys loans in the ordinary
course of business; provided, no Defaulting Lender, shall be an Eligible
Assignee.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to or imposing liability or standards of conduct with
respect to pollution, the protection of human health or the environment, the
release, emission, discharge, generation, use, storage, transportation or
disposal of, or exposure to, pollutants, contaminants or hazardous or toxic
materials, substances or wastes.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into




--------------------------------------------------------------------------------




the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, in each case together with the
regulations thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under “common control” with the Borrower within the meaning of Section 414(b) or
(c) of the Code (or Section 414(m) or (o) of the Code for purposes of provisions
relating to Section 412 or 430 of the Code or Section 302 or 303 of ERISA).
“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a “complete withdrawal” or “partial withdrawal” (as such terms are defined
in Part 1 of Subtitle E of Title IV of ERISA) by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in “reorganization” (as defined in Section 4241 of ERISA); (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.
“Eurocurrency Base Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, or (ii) if such published rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in Same Day Funds




--------------------------------------------------------------------------------




in the approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:
Eurocurrency Rate =
Eurocurrency Base Rate
 
1.00 - Eurocurrency Reserve Percentage



provided, that Eurocurrency Rate shall at no time be less than 1.50% per annum.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. All Eurocurrency Rate Loans shall be denominated in Dollars.
“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Assets” means (i) products, energy systems, Equity Interests in Solar
Installation Subsidiaries, Equity Interests in Non-Recourse Subsidiaries,
services or accounts receivable or sales of joint venture enterprises in each
case related to the Borrower’s solar energy segment, (ii) damaged, worn-out or
obsolete assets (including the abandonment or other Disposition of intellectual
property that is, in the reasonable judgment of the Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Borrower and its Subsidiaries taken as a whole), (iii) inventory, (iv)
licenses and sublicenses by the Borrower or any of its Subsidiaries of software
or intellectual property), (v) a transfer of assets between or among the
Borrower and its Subsidiaries, (vi) an issuance of Equity Interests by a
Subsidiary of the Borrower to the Borrower or to a Subsidiary of the Borrower;
(vii) any surrender or waiver of contract rights or settlement, release,
recovery on or surrender of contract, tort or other claims in the ordinary
course of business; (viii) the granting of Liens not prohibited by Section 7.01
and (ix) Cash or Cash Equivalents.




--------------------------------------------------------------------------------




“Excluded Solar Installation Subsidiaries” means, collectively, Solar
Installation Subsidiaries that in the aggregate hold no greater than 5% of the
total assets of the Borrower and its Subsidiaries as of the most recent fiscal
quarter end for which a consolidated balance sheet of the Borrower and its
Subsidiaries has been delivered to the Administrative Agent, all calculated on a
consolidated basis in accordance with GAAP.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income Taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits Taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding Tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), and (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States withholding Tax that (i) is imposed on amounts payable to such Foreign
Lender pursuant to the Laws in force at the time such Foreign Lender becomes a
party hereto or designates a new Lending Office (including FATCA) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (iii).
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement and any regulations or official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“First Lien Agent” means Bank of America, N.A. and its successors as
Administrative Agent under the First Lien Credit Agreement.
“First Lien Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of December 23, 2009 and amended and restated as of March 23,
2011 and further amended on September 28, 2011, February 28, 2012, May 8, 2012
and September 28, 2012, by and among the Borrower, Bank of America, N.A., as
administrative agent, lender,




--------------------------------------------------------------------------------




swing line lender and letter of credit issuer, and the various lenders party
thereto from time to time, as amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with the terms of this
Agreement and the Intercreditor Agreement.


“First Lien Loan Documents” means the “Loan Documents” as such term is defined
in the First Lien Credit Agreement.
“First Lien Loans” means those certain loans made, and letters of credit issued,
pursuant to the First Lien Credit Agreement.
“First-Tier Foreign Subsidiary” means a Foreign Subsidiary whose Equity
Interests are owned directly, in whole or in part, by the Borrower or a Domestic
Subsidiary.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States and each political
subdivision thereof shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are in effect on the date of this
Agreement, consistently applied.
“Goldman Sachs” means Goldman Sachs Bank USA and its successors.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).




--------------------------------------------------------------------------------




“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, each Person who is or becomes a party to the
Guaranty (including by execution of a Guaranty Joinder Agreement pursuant to
Section 6.13 or otherwise) as a guarantor.
“Guaranty” means the Guaranty Agreement, substantially in the form of Exhibit F,
and including each Guaranty Joinder Agreement entered into in connection
therewith, whether pursuant to Section 6.13 or otherwise.
“Guaranty Joinder Agreement” means a joinder to the Guaranty, in form and
substance satisfactory to the Administrative Agent.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic materials, substances, wastes or other pollutants or
contaminants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
“Inactive Subsidiary” means any Domestic Subsidiary (i) whose total assets are
less than $20,000 and (ii) which does not conduct any business operations.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:




--------------------------------------------------------------------------------




(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, including without limitation, the First Lien Loans and any
Permitted First Lien Refinancing Indebtedness;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and other similar
accrued expenses in the ordinary course of business and, in each case, not past
due for more than 60 days);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases of such Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the date hereof by and among the First Lien Agent, the Administrative Agent and
the Loan Parties, which shall be in form and substance satisfactory to the
Administrative Agent.




--------------------------------------------------------------------------------




“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Borrowing Notice;
provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of related transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment. The terms “Invest” or “Investing” shall relate to the act of making
an Investment.
“IP Rights” has the meaning specified in Section 5.18.
“IRS” means the United States Internal Revenue Service.
“JA Solar Joint Venture” means that certain Person that is a contemplated joint
venture to build and operate a solar cell production facility in China by and
between the Borrower or a Subsidiary of the Borrower and JA Solar Holdings Co.,
Ltd., in which (and so long as) the Borrower or a Subsidiary owns no more
than 50% of the Equity Interests therein and neither the Borrower nor any
Subsidiary is obligated, directly or as part of a Guarantee, for any
Indebtedness of such Person.




--------------------------------------------------------------------------------




“Kuching Sale Leaseback” means the sale and leaseback of solar wafer
manufacturing equipment by MEMC Kuching Sdn Bdh (Malaysia) in connection with
the operation of its manufacturing facility in Kuching, Malaysia.
“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Liquid Investments” means (a) Cash and Cash Equivalents on the balance sheet of
the Borrower and its Subsidiaries, and (b) freely-tradable short-term and
long-term Investments of the Borrower and its Subsidiaries which are redeemable
for Cash by the holder thereof in not more than three Business Days, but
excluding any Investments in equity securities of any Person or in any fund or
investment vehicle that invests in equity securities of any Person.
“Liquidity Amount” means, as of any date of measurement thereof, (A) the
aggregate amount (measured at the market value thereof on such date in Dollars,
using the applicable Spot Rate on such date with respect to any amounts valued
in a currency other than Dollars) of all Liquid Investments on such date, but
excluding therefrom any Liquid Investment that is restricted from payment to (i)
the Administrative Agent or any Person in satisfaction of the Obligations in any
manner, (ii) the First Lien Agent or any Person in satisfaction of the First
Lien Loan obligations in any manner or (iii) is otherwise not readily available
to the Borrower in cash (including any amounts held by a Subsidiary which may
not be dividended, loaned or otherwise distributed to the Loan Parties (directly
or indirectly) without a prior governmental approval (that has not been
obtained) or, directly or indirectly, by operation of the terms of such
Subsidiary’s charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary or its
equity holders) plus (B) the amount by which the Aggregate Commitments (as
defined under the First Lien Credit Agreement in effect on the date hereof)
exceed the Outstanding Amount (as defined under the First Lien Credit Agreement
in




--------------------------------------------------------------------------------




effect on the date hereof) of First Lien Loans and L/C-BA Obligations (as
defined under the First Lien Credit Agreement in effect on the date hereof) on
such date.
“Loan” means a term loan made or deemed made by a Lender to the Borrower
pursuant to Section 2.01. All Loans shall be denominated in Dollars.
“Loan Documents” means this Agreement, each Note, the Guaranty (including each
Guaranty Joinder Agreement), the Security Documents, each Borrowing Notice, the
Intercreditor Agreement, the Perfection Certificate, and all other instruments
and documents heretofore or hereafter executed or delivered to or in favor of
any Agent or any Lender in connection with the Loans made and transactions
contemplated by this Agreement.
“Loan Parties” means, collectively, the Borrower, each Guarantor and each Person
that grants a Lien on Collateral pursuant to any Security Document.
“Margin Stock” has the meaning given to such term in Regulation U issued by the
FRB.
“Material Adverse Effect” means any or all of the following: (i) a material
adverse change in, or a material adverse effect upon, the business, operations,
properties, assets, liabilities or financial condition of, when used with
reference to the Borrower and/or any of its Subsidiaries, the Borrower and its
Subsidiaries, taken as a whole, or when used with reference to any other Person,
such Person and its Subsidiaries, taken as a whole, as the case may be; (ii) any
material adverse effect on the ability of the Borrower or any other Loan Party
to perform its obligations under the Loan Documents to which it is a party;
(iii) any material adverse effect on the ability of the Borrower and its
Subsidiaries, taken as a whole, to pay their liabilities and obligations as they
mature or become due; or (iv) any material adverse effect on the legality,
validity, effectiveness or enforceability, as against any Loan Party, of any of
the Loan Documents to which it is a party.
“Material Contract” has the meaning specified in Section 6.15.
“Material Subsidiary” means, as of any date, (a) any Domestic Subsidiary
(i) whose total assets, as of that date, are greater than or equal to $250,000,
or (ii) whose total revenues for the most recently ended 12-month period are
greater than or equal to $250,000, or (iii) that directly or indirectly
guarantees or otherwise provides direct credit support for any Indebtedness of
any Loan Party, and (b) any Domestic Subsidiary that owns any Equity Interest in
a Subsidiary that itself constitutes a Material Subsidiary in accordance with
clause (a) above. Notwithstanding the foregoing, in no event shall (x) SunE B9
Holdings, LLC, a Delaware limited liability company, at any time that it is
prohibited from being a Guarantor or granting a Lien on its assets to secure the
Obligations by the terms of any Contractual Obligation or (y) any Non‑Recourse
Subsidiary, unless, in each such case, so designated by the Borrower, constitute
a Material Subsidiary.
“Maturity Date” means October 2, 2017.
“Mortgage” means any mortgage, charge, hypothec, deed of trust, deed to secure
debt or other agreement which conveys or evidences a Lien in favor of the
Administrative Agent, for the




--------------------------------------------------------------------------------




benefit of the Secured Parties, on real property (or any interest in real
property) of a Loan Party, including any amendment, modification, restatement,
replacement and/or supplement thereto or thereof.
“Mortgaged Properties” means those real properties listed on Schedule 1.01(a)
which are designated as Mortgaged Properties and any real property in which a
Mortgage is granted pursuant to any Security Document.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding six plan years,
has made or been obligated to make contributions.
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Borrower or any of its Subsidiaries from
such Asset Sale, minus (ii) any bona fide direct costs incurred in connection
with such Asset Sale, including (a) income or gains taxes payable by the seller
as a result of any gain recognized in connection with such Asset Sale, (b)
payment of the outstanding principal amount of, premium or penalty, if any, and
interest on any Indebtedness (other than the Loans) that is secured by a Lien on
the stock or assets in question and that is required to be repaid under the
terms thereof as a result of such Asset Sale and (c) a reasonable reserve for
any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Borrower or any of its Subsidiaries in connection with
such Asset Sale; provided that upon release of any such reserve, the amount
released shall be considered Net Asset Sale Proceeds.
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by the Borrower or any of its Subsidiaries (a)
under any casualty insurance policy in respect of a covered loss thereunder or
(b) as a result of the taking of any assets of the Borrower or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by the Borrower or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of the Borrower or such Subsidiary in
respect thereof, and (b) any bona fide direct costs incurred in connection with
any sale of such assets as referred to in clause (i)(b) of this definition,
including income taxes payable as a result of any gain recognized in connection
therewith.
“New Subsidiary” has the meaning specified in Section 6.13.
“Non-Consenting Lender” has the meaning specified in Section 10.13.




--------------------------------------------------------------------------------




“Non-Recourse Project Indebtedness” means Indebtedness of a Non-Recourse
Subsidiary owed to an unrelated Person that is in the nature of a capital lease
or secured loan and with respect to which the creditor has no recourse
(including by virtue of a Lien, Guarantee or otherwise) to the Borrower or any
Subsidiary other than (a) recourse to the Non-Recourse Subsidiary that is the
obligor thereof and any Non-Recourse Subsidiary that is the sole owner of such
obligor and (b) recourse to the Borrower or any Subsidiary in respect of
Specified Surety Bonds.
“Non-Recourse Subsidiary” means:
(a)    any Subsidiary of the Borrower that (i) is the owner of one or more solar
installation projects or the lessee or borrower in respect of one or more solar
installation projects in a capital lease or loan arrangement with respect
thereto, (ii) has no Subsidiaries and owns no material assets other than those
assets necessary for the development or operation of the solar installation
projects for which it was formed and (iii) has no Indebtedness other than
intercompany Indebtedness to the extent permitted hereunder and Non-Recourse
Project Indebtedness, and
(b)    any Subsidiary that (i) is the direct owner of all of the Equity
Interests in one or more Persons, each of which meets the qualifications set
forth in clause (a) above, (ii) has no Subsidiaries other than Subsidiaries that
would meet the qualifications set forth in (a) above or would constitute Solar
Installation Subsidiaries, (iii) owns no material assets other than those assets
necessary for the development or operation of the solar installation projects
for which it or its Subsidiaries was formed and (iv) has no Indebtedness other
than intercompany Indebtedness to the extent permitted hereunder and
Non-Recourse Project Indebtedness.
Notwithstanding the foregoing, in the event any Subsidiary satisfies both this
definition and the definition of “Solar Installation Subsidiary,” then for
purposes of Section 6.13 such entity shall constitute a Solar Installation
Subsidiary at any time a Solar Installation Subsidiary would be required to
provide a Guaranty thereunder and shall not then constitute a Non-Recourse
Subsidiary.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.
“Notice of Default” means any written notice delivered by the Administrative
Agent or the Required Lenders of a failure by the Borrower or any other Loan
Party to perform or observe any applicable term, covenant or agreement under
this Agreement or any other Loan Document, which such notice shall be identified
as a “notice of default” and shall reference the clause of Section 8.01 to which
it relates.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document,
including all Loans and accrued interest thereon or otherwise with respect to
any Loan, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any




--------------------------------------------------------------------------------




Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means, with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date; provided, at any
time prior to the making of the Loans, the Outstanding Amount of any Lender
shall be equal to such Lender’s Commitment.
“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate reasonably determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
“Participant” has the meaning specified in Section 10.06(d).
“PATRIOT Act” has the meaning specified in Section 4.01(f).
“Payment in Full” has the meaning specified in the Intercreditor Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation as defined in Subtitle A
of Title IV of ERISA.
“Perfection Certificate” means a certificate in the form of Exhibit I or any
other form reasonable approved by the Administrative Agent and the Borrower, as
the same shall be supplemented from time to time.
“Performance Guaranties” means (a) Performance Letters of Credit that do not
constitute letters of credit under the First Lien Credit Agreement and
(b) Specified Surety Bonds.
“Performance Guaranty Limit” means $300,000,000.




--------------------------------------------------------------------------------




“Performance Letter of Credit” means any direct obligations arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments that, in any such case, secure
the performance of bids, trade contracts, solar incentive reservations, utility
queue interconnection positions and leases (in each case not constituting
Indebtedness), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business.
“Permitted First Lien Refinancing Indebtedness” means “Refinancing” as defined
in the Intercreditor Agreement as in effect on the date hereof.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Multiemployer Plan, that (a) the Borrower
or any ERISA Affiliate maintains, sponsors, contributes to, has an obligation to
contribute to or has made contributions to at anytime during the immediately
preceding six years and (b) is subject to Section 412 or 430 of the Code or
Section 302 or 303 of ERISA or Title IV of ERISA.
“Platform” has the meaning specified in Section 6.02.
“Pledge and Security Agreement” means the Pledge and Security Agreement
substantially in the form of Exhibit E and including each Pledge and Security
Agreement Joinder entered into in connection therewith, whether pursuant to
Section 6.13 or otherwise.
“Pledge and Security Agreement Joinder” means a joinder to the Pledge and
Security Agreement, in form and substance reasonably satisfactory to the
Administrative Agent.
“Pledged Equity Interests” has the meaning specified in the Pledge and Security
Agreement.
“Prepayment Notice” has the meaning specified in Section 2.05(b)(iv).
“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty (30)
largest banks), as in effect from time to time. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Administrative Agent or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
“Public Lender” has the meaning specified in Section 6.02.
“Register” has the meaning specified in Section 10.06(c).
“Rejection Notice” has the meaning specified in Section 2.05(b)(iv).




--------------------------------------------------------------------------------




“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Related Treasury Management Arrangements” has the meaning specified in the
First Lien Credit Agreement in effect as of the date hereof.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of the Total Outstandings; provided that the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Same Day Funds” means, with respect to disbursements and payments, immediately
available funds.
“Samsung Joint Venture” means that certain Person that is a joint venture in
Asia by and between the Borrower or a Subsidiary of the Borrower and Samsung
Fine Chemicals Co. Ltd., in which (and so long as) the Borrower or a Subsidiary
owns no more than 50% of the Equity Interests therein and neither the Borrower
nor any Subsidiary is obligated, directly or as part of a Guarantee, for any
Indebtedness of such Person.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.




--------------------------------------------------------------------------------




“Second Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the only Lien to
which such Collateral is subject, other than any Lien securing the First Lien
Obligations (under and as defined within the Intercreditor Agreement) and any
Lien permitted under Section 7.01.
“Secured Parties” means, collectively, with respect to the Guaranty and the
Pledge and Security Agreement, the Administrative Agent, the Lenders and any
other Person for whose benefit the Lien thereunder is conferred, as therein
provided.
“Security Documents” means, collectively, the Pledge and Security Agreement, the
Mortgages, the Intercreditor Agreement and all other agreements (including
control agreements), instruments and other documents, whether now existing or
hereafter in effect, pursuant to which the Borrower, any Subsidiary or other
Person shall grant or convey to the Administrative Agent a Lien in (or perfect
such Lien), or any other Person shall acknowledge any such Lien in, property as
security for all or any portion of the Obligations or any other obligation under
any Loan Document.
“Senior Unsecured Notes” means the senior unsecured notes due 2019 in an
aggregate principal amount of $550,000,000 issued by the Borrower on March 10,
2011.
“Solar Installation Subsidiary” means any Subsidiary of the Borrower that
(a) has been formed for the purpose of developing, constructing, financing or
operating one or more solar installations with respect to one or more solar
installation projects and (b) has no Subsidiaries (other than one or more
Non-Recourse Subsidiaries or Solar Installation Subsidiaries) and owns no
material assets other than those assets necessary for the development,
construction or operation of the solar installation projects for which it was
formed.
“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Specified Deposit Accounts” means those certain deposit accounts set forth on
Schedule 6.17.
“Specified Indebtedness” means any unsecured Indebtedness that is expressly
subordinated to the prior payment in full in cash of the Obligations on
customary subordination




--------------------------------------------------------------------------------




terms (including without limitation, any such Indebtedness that is convertible
into or exchangeable for Equity Interests (other than any Disqualified Equity
Interest)) of the Borrower, so long as, (i) no such Indebtedness shall be
guaranteed by any Subsidiary of a Loan Party other than such Subsidiaries that
are Guarantors of the Obligations, (ii) such Indebtedness shall have a maturity
date not earlier than a date that is 180 days after the Maturity Date, (iii)
such Indebtedness shall be subject to financial and other covenants, if any,
that are no more restrictive than the covenants contained in this Agreement and
(iv) the terms and conditions of such Indebtedness are otherwise reasonably
satisfactory to the Administrative Agent.
“Specified Surety Bonds” means surety bonds issued for the account of the
Borrower or one or more of its Subsidiaries, including, without limitation, one
or more Non-Recourse Subsidiaries, in support of warranty claims with respect to
solar panels or other related equipment financed by Non-Recourse Project
Indebtedness which may be paid by the Borrower or one or more of its
Subsidiaries in the event that the manufacturer of such solar panels or other
related equipment fails to honor any such warranty claims; provided that the
aggregate amount at any time outstanding of all such surety bonds described
above, when added to all other Performance Guaranties, does not exceed the
Performance Guaranty Limit. The amount of any Specified Surety Bond shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Specified
Surety Bond is made or, if not stated or determinable, the maximum reasonable
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Sun Edison” means Sun Edison LLC, a Delaware limited liability company and a
wholly-owned Subsidiary of the Borrower.
“Survey” means a current “as built” survey of any Mortgaged Property (and all
improvements thereon) that is (a) prepared by a surveyor or engineer licensed to
perform surveys in the state where such Mortgaged Property is located, made in
accordance with the Minimum




--------------------------------------------------------------------------------




Standard Detail Requirements for ALTA/ACSM Land Title Surveys jointly
established and adopted by the American Land Title Association and the American
Congress on Surveying and Mapping in 2011 and meeting the accuracy requirements
specified therein, dated not earlier than six months prior to the Closing Date,
certified to Administrative Agent, showing the “Table A” items reasonably
required by Administrative Agent and certified in accordance with such
requirements or (b) otherwise reasonably acceptable to the Administrative Agent.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agent” means Goldman Sachs in its capacity as syndication agent or
any successor syndication agent.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $20,000,000.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Treasury Rate” means, as of any date of voluntary or mandatory prepayment of
the Loans, the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year (as compiled and
published in the most recent Federal Reserve




--------------------------------------------------------------------------------




Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to such date (or, if such Statistical Release is no longer
published, any publicly available source of similar market data)).
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unfunded Pension Liability” means the excess of the current value of a Plan’s
“benefit liabilities” under Section 4001(a)(16) of ERISA (based on the
assumptions used for purposes of Statement No. 87 of the Financial Accounting
Standards Board) for the applicable plan year, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
such Plan pursuant to Section 412 or 430 of the Code or Section 302 or 303 of
ERISA for such plan year.
“United States” and “U.S.” mean the United States of America.
“Yield Maintenance Amount” has the meaning specified in Section 2.05(c).
Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and




--------------------------------------------------------------------------------




to refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.03    Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.
Section 1.04    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
Section 1.05    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE II
THE COMMITMENTS AND BORROWINGS
Section 2.01    Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make, on the Closing Date, a Loan to the
Borrower, in an amount equal to the Commitment of such Lender. Such Loans shall
be made pursuant to a single drawing on the Closing Date and shall be
denominated in Dollars. Any Loans borrowed hereunder and subsequently repaid or
prepaid may not be reborrowed. Each Lender’s Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Loan on such date.




--------------------------------------------------------------------------------




Section 2.02    Borrowings, Conversions and Continuations of Loans.  (a) Each
Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
delivery to the Administrative Agent of an irrevocable Borrowing Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each such notice must be received by the Administrative Agent not later than
1:00 p.m. three Business Days prior to the requested date of the Borrowing of,
or the conversion to or continuation of Eurocurrency Rate Loans or of any
conversion of Eurocurrency Rate Loans to Base Rate Loans. The Borrowing shall be
in a principal amount equal to the Aggregate Commitments. Each conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each conversion
to Base Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. Each Borrowing Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting the
Borrowing (which may only be made on the Closing Date), a conversion of Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing (which may only be the Closing Date),
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted and (v) if applicable, the duration of the Interest Period with
respect thereto; provided that there shall not be more than one Interest Period
in effect as of the Closing Date. If the Borrower fails to specify a Type of
Loan in a Borrowing Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a conversion to, or continuation of Eurocurrency Rate Loans in any such
Borrowing Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.
(b)    Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection. In the case of the Borrowing on the Closing Date, which is
the only Borrowing permitted hereunder, each Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 11:00 a.m. (New York City time) on
the Closing Date. Upon satisfaction of the applicable conditions set forth in
Section 4.01, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate




--------------------------------------------------------------------------------




Loan. During the existence of a Default, no Loans may be converted to, or
continued as, Eurocurrency Rate Loans without the consent of the Required
Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)    Subject to Section 2.02(a)(v), after giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than eight Interest Periods in effect
with respect to Loans.
Section 2.03    [RESERVED]
Section 2.04    [RESERVED]
Section 2.05    Prepayments.
(a)    Voluntary Prepayments. Subject to the provisions of the First Lien Credit
Agreement, the Borrower may, upon notice from the Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part subject to the payment of the call premium set forth in Section 2.05(c), if
applicable; provided that (i) such notice must be received by the Administrative
Agent not later than (A) 1:00 p.m. three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) 1:00 p.m. one Business Day prior
to any date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein along with any applicable call premium set
forth in Section 2.05(c).
(b)    Mandatory Prepayments. Subject to the provisions of the First Lien Credit
Agreement, the Borrower shall make prepayments of the Loans hereunder as follows
provided that, any Lender may decline any such prepayment (in whole but not in
part) in accordance with Section 2.05(b)(iv):
(i)    Asset Sales. No later than the first Business Day following the date of
receipt by the Borrower or any of its Subsidiaries of any Net Asset Sale
Proceeds, the Borrower shall offer to prepay the Loans in an aggregate amount
equal to such Net




--------------------------------------------------------------------------------




Asset Sale Proceeds; provided, (i) so long as no Default or Event of Default
shall have occurred and be continuing, and (ii) to the extent that aggregate Net
Asset Sale Proceeds from the Closing Date through the applicable date of
determination do not exceed $100,000,000, the Borrower shall have the option,
directly or through one or more of its Subsidiaries, to use such Net Asset Sale
Proceeds for permitted acquisitions, Capital Expenditures or otherwise reinvest
such Net Asset Sale Proceeds in other assets that are not classified as current
assets, in each case, (x) that are used or useful in the business of the
Borrower and its Subsidiaries and (y) that comprise Collateral to the extent
such property or asset sold or otherwise Disposed of was Collateral, within one
year of receipt of such Net Asset Sale Proceeds (subject to, if the Borrower or
the applicable Subsidiary enters into a binding commitment to reinvest such
proceeds not later than the end of such one-year period with the good faith
expectation that such proceeds will be applied to satisfy such reinvestment
commitment within 180 days, an extension for a period of up to an additional 180
days from the end of such one-year period).
(ii)    Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by the Borrower or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
the Borrower shall prepay the Loans in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds; provided, (i) so long as no Default or Event of
Default shall have occurred and be continuing, and (ii) to the extent that
aggregate Net Insurance/Condemnation Proceeds from the Closing Date through the
applicable date of determination do not exceed $50,000,000, the Borrower shall
have the option, directly or through one or more of its Subsidiaries to invest
such Net Insurance/Condemnation Proceeds in other long term assets which
investment may include the repair, restoration or replacement of the applicable
assets thereof, in each case, (x) that are useful in the business of the
Borrower and its Subsidiaries and (y) that comprise Collateral to the extent
such property or asset sold or otherwise Disposed of was Collateral, within one
year of receipt thereof (subject to, if the Borrower or the applicable
Subsidiary enters into a binding commitment to reinvest such proceeds not later
than the end of such one-year period with the good faith expectation that such
proceeds will be applied to satisfy such reinvestment commitment within 180
days, an extension for a period of up to an additional 180 days from the end of
such one-year period).
(iii)    Issuance of Debt. On the date of receipt by the Borrower or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of the
Borrower or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 7.03), the Borrower shall prepay
the Loans in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses.
(iv)    Prepayment Certificate. The Borrower shall notify the Administrative
Agent in writing of any mandatory prepayment of Loans required to be made
pursuant to clause (i), (ii) or (iii) of this Section 2.05(b) at least five (5)
Business




--------------------------------------------------------------------------------




Days (or such shorter time agreed to by the Administrative Agent in its
discretion) prior to the date of such prepayment (a “Prepayment Notice”). Each
such Prepayment Notice shall contain a certificate of a Responsible Officer (A)
demonstrating the calculation of the amount of the applicable net proceeds (or
reasonable good faith estimate thereof), (B) either specifying the projected
date of such prepayment (which in no event shall be after the date of prepayment
required pursuant to Section 2.05(b)(i) through (iii), as applicable) or notice
of the Borrower’s intent to exercise its option to reinvest such amounts as
provided under Sections 2.05(b)(i) and (ii), as applicable, (C) provide a
reasonably detailed calculation of the amount of such prepayment (or reasonable
good faith estimate thereof)and (D) shall advise each Lender of its right to
decline all (but not less than all) of such prepayment that would otherwise be
payable to such Lender. The Administrative Agent will promptly notify each
Lender of the contents of such Prepayment Notice and of such Lender’s Pro Rata
Share of the applicable prepayment. Each Lender may reject all or any portion of
its Pro Rata Share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Loans required to be made pursuant to clauses (i), (ii)
or (iii) of this Section 2.05(b) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent no later than 5:00 p.m. three (3) Business
Days after the date of such Lender’s receipt of notice from the Administrative
Agent regarding such prepayment; provided, however, that in no event may a
prepayment with the proceeds of Indebtedness incurred in order to refinance the
Loans be rejected. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Loans to be rejected by such
Lender. Upon receipt of a Rejection Notice by the Administrative Agent, the
Administrative Agent shall promptly deliver such Rejection Notice to the
Borrower. If a Lender fails to deliver a Rejection Notice to the Administrative
Agent within the time frame specified above or such Rejection Notice fails to
specify the principal amount of the Loans to be rejected, any such failure will
be deemed an acceptance of the total amount of such mandatory prepayment of
Loans. Any Declined Proceeds shall be retained by the Borrower for any purpose
not prohibited by the Loan Documents. Any proceeds from the applicable mandatory
prepayment that are not Declined Proceeds shall be prepaid by the Borrower on
the date specified therefor in the applicable Prepayment Notice, which in no
event shall be after the date of prepayment required pursuant to Section
2.05(b)(i) through (iii), as applicable. In the event that the Borrower shall
subsequently determine that the actual amount received exceeded the amount set
forth in such certificate, the Borrower shall promptly deliver a supplemental
Prepayment Notice to the Administrative Agent, which, in addition to the
requirements of the initial Prepayment Notice with respect to such mandatory
prepayment, shall contain a certificate of a Responsible Officer demonstrating
the derivation of such excess. The procedures described in this Section
2.05(b)(iv) with respect to the making of such prepayment and the Lenders’
option to reject such prepayment shall be followed with respect to such excess.
(c)    Call Protection.
(i)    Prepayments prior to March 2014. In the event all or any portion of the
Loans (A) are repaid through any voluntary repayments, (B) prepaid, effectively




--------------------------------------------------------------------------------




refinanced, replaced or repriced (including, in each case of the foregoing
clauses (A) or (B), in connection with any exercise of the Borrower’s right to
replace any Lender in accordance with Section 10.13), (C) are prepaid pursuant
to Section 2.05(b)(iii) or (D) become due and payable pursuant to Section 8.01,
in each case on or prior to March 31, 2014, such prepayment, repayments,
refinancings, replacements or repricings will be made (and the Borrower shall
promptly, on or prior to the effective date of such prepayment, repayment,
refinancing, replacement or repricing, pay or cause the payment of) a prepayment
premium in an amount (the “Yield Maintenance Amount”) equal to the present value
of the sum of (I) the Applicable Rate that would have been payable for
Eurocurrency Rate Loans plus (II) the greater of (1) the Eurocurrency Rate
“floor” (i.e. 1.50%) and (2) the Eurocurrency Rate (assuming an Interest Period
of three months in effect on the date on which the applicable notice of
repayment or repricing is given), in each case calculated as a rate per annum on
the amount of the principal of such Loans repaid or repriced from the date of
such repayment or repricing until the first anniversary of the Closing Date plus
(III) the prepayment premium on the amount of the principal of such Loans repaid
or repriced that would have been payable on such Loans had such repayment or
been made after March 31, 2014 but on or prior to March 31, 2015 (in each case,
computed on the basis of actual days elapsed over a year of 360 days and using a
discount rate equal to the Treasury Rate as of such prepayment date plus 50
basis points); provided, that, in no event shall the Yield Maintenance Amount be
less than 3.00% of the aggregate principal amount of the Loans being repaid,
prepaid, refinanced, replaced or repriced on such date.
(ii)    Prepayments following March 2014. In the event that all or any portion
of the Loan is (A) prepaid through voluntary repayments or (B) prepaid through
mandatory repayments from the proceeds of debt incurrence, in each case of
clauses (A) – (B) above, such repayment, prepayment, refinancing, replacement or
repricing will be made at (x) 103.0% of the principal amount so repaid, prepaid,
refinanced, replaced or repriced if such repayment, prepayment, refinancing,
replacement or repricing occurs after March 31, 2014, but on or prior to March
31, 2015 and (y) 101.0% of the principal amount so repaid, prepaid, refinanced,
replaced or repriced if such repayment, prepayment, refinancing, replacement or
repricing occurs after March 31, 2015 but on or prior to March 31, 2016. No call
premium will be required after March 31, 2016.
(d)    Any prepayment of a Loan pursuant to this Section 2.05 shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05, if applicable. Each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages.
Section 2.06    [RESERVED].
Section 2.07    Repayment of Loans. The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Loans made to the Borrower
outstanding on such date.




--------------------------------------------------------------------------------




Section 2.08    Interest. (a) Subject to the provisions of subsection (c) below,
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.
(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears in cash on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
Section 2.09    Fees.
(a)    Closing Fee. The Borrower shall pay to each Lender on the Closing Date,
as fee compensation for the funding of such Lender’s Loans, a fee in an amount
equal to 2.00% of the stated principal amount of such Lender’s Loan (the
“Closing Fee”), payable to such Lender from the proceeds of its Loan as and when
funded on the Closing Date. Such Closing Fee will be in all respects fully
earned, due and payable on the Closing Date and non-refundable and
non-creditable thereafter.
(b)    Other Fees. The Borrower shall pay to the Arranger and each Agent, for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in any fee agreements with the Arranger or such Agent. Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.




--------------------------------------------------------------------------------




Section 2.10    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate. All computations of interest for Base Rate Loans shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.
Section 2.11    Evidence of Debt. The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to the Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to the Borrower in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.
Section 2.12    Payments Generally; Administrative Agent’s Clawback. (a)
General. All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall in each case be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. If any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
Closing Date that such Lender will not make available to the Administrative
Agent such Lender’s share of the Closing Date Borrowing, the Administrative
Agent may assume that such Lender has made such




--------------------------------------------------------------------------------




share available on the Closing Date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable the Closing Date Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the Closing Date Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
the Closing Date Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(ii)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the Closing Date Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment




--------------------------------------------------------------------------------




under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
Section 2.13    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on the Loan made by it, resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of the
Loans and accrued interest thereon greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in its Loan to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section 2.13 shall apply), provided
that, notwithstanding anything in this Section 2.13 to the contrary, no
assignments of Loans to the Borrower or its Subsidiaries are permitted
hereunder.
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01    Taxes.




--------------------------------------------------------------------------------




(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Loan Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Loan
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii) If a Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Loan Party or
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the Loan
Party or Administrative Agent, as may be relevant, shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Loan
Party shall be increased as necessary so that after any required withholding or
the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the Administrative Agent or
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(iii) If a Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c)    Tax Indemnifications. (i) Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each




--------------------------------------------------------------------------------




Lender, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) withheld or deducted by the Borrower or
the Administrative Agent or paid by the Administrative Agent or such Lender, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Administrative Agent) incurred by or
asserted against the Borrower or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Borrower or the Administrative Agent pursuant to
subsection (e). Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
Obligations.
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation. (184) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the




--------------------------------------------------------------------------------




Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made by the Borrower hereunder or under any other
Loan Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdictions. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in this Section 3.01(e), the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A) or 3.01(e)(ii)(B)(I)-(IV)
below) shall not be required if in the Lender’s judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense (or, in the case of a Change in Law, any incremental material
unreimbursed cost or expense) or would materially prejudice the legal or
commercial position of such Lender.
(i)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A)    any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower on behalf of the Borrower or the Administrative Agent
as will enable the Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
expiration of previously delivered forms or the request of the Borrower on
behalf of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(I)    executed originals of IRS Form W‑8BEN claiming eligibility for benefits
of an income tax treaty to which the United States is a party,
(II)    executed originals of IRS Form W‑8ECI,




--------------------------------------------------------------------------------




(III)    executed originals of IRS Form W‑8IMY and all required supporting
documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and
(y) executed originals of IRS Form W-8BEN, or
(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(ii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with its obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.01(e)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
(iii)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(iv)    The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms




--------------------------------------------------------------------------------




required by any relevant taxing authorities under the Laws of any jurisdiction,
duly executed and completed by the Borrower, as are required to be furnished by
such Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent or such Lender, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
Section 3.02    Illegality. If on any date any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, any obligation
of such Lender to make or continue Eurocurrency Rate Loans or to convert Base
Rate Loans to Eurocurrency Rate Loans, shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, convert all such Eurocurrency Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.




--------------------------------------------------------------------------------




Section 3.03    Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (a) deposits are not being
offered to banks in the applicable offshore interbank market for Dollars for the
applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan, or (c) the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for the Borrowing if in the form of
Eurocurrency Rate Loans or for conversion to or continuation of Eurocurrency
Rate Loans or, failing that, will be deemed to have converted such request into
a request for the Borrowing in the form of Base Rate Loans or for conversion to
Base Rate Loans in the amount specified therein.
Section 3.04    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate);
(ii)    subject the Administrative Agent or any Lender to any tax of any kind
whatsoever with respect to this Agreement or any Eurocurrency Rate Loan made by
it, or change the basis of taxation of payments to the Administrative Agent or
such Lender in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender);
(iii)    [RESERVED];
(iv)    impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurocurrency Rate Loans made by such
Lender or participation therein; and the result of any of the foregoing shall be
to increase the cost to such Lender of making or maintaining any Eurocurrency
Rate Loan (or of maintaining its obligation to make any such Loan), or to reduce
the amount of any sum received or receivable by the Administrative Agent or such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of the Administrative Agent or such Lender, the Borrower will pay to the
Administrative Agent or such Lender, as the case may be, such additional amount
or amounts as will compensate the Administrative Agent or such Lender, as the
case may be, for such additional costs incurred or reduction suffered.




--------------------------------------------------------------------------------




(b)    Liquidity and Capital Requirements. If any Lender determines that any
Change in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding liquidity or capital requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that no Borrower shall be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine‑month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional costs from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional costs shall be due
and payable 10 days from receipt of such notice.
Section 3.05    Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such




--------------------------------------------------------------------------------




Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13; including any loss of anticipated profits, any
foreign exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan, from fees payable to
terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Base Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
Section 3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.




--------------------------------------------------------------------------------




Section 3.07    Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO CLOSING AND BORROWING
Section 4.01    Conditions Precedent to the Closing Date.     The effectiveness
of this Agreement and the agreement of each Lender to make the Loans requested
to be made by it under this Agreement on the Closing Date is subject to the
satisfaction, or waiver in accordance with Section 10.01, prior to or
concurrently with the making of such Loans on the Closing Date, of the following
conditions precedent:


(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies or .pdf format files (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and the
Lenders:
(i)    executed counterparts of this Agreement, duly executed by each Loan
Party;
(ii)    executed counterparts of the Guaranty, duly executed by each Guarantor;
(iii)    executed counterparts of an amendment to the First Lien Credit
Agreement, duly executed by each Loan Party party thereto, sufficient lenders
under the First Lien Credit Agreement to give effect to such amendment and the
First Lien Agent, providing for, among other things, the permitted incurrence of
the Loans hereunder on the terms described herein and the granting of the Liens
to secure the Obligations on the terms described in the Security Documents and
the Intercreditor Agreement, which amendment shall be in full force and effect
and in form and substance reasonably satisfactory to the Administrative Agent;
(iv)    executed counterparts of the Intercreditor Agreement, duly executed by
each Loan Party and the First Lien Agent;
(b)    The Administrative Agent's receipt of the following, each of which shall
be originals or telecopies or .pdf format files (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent:




--------------------------------------------------------------------------------




(i)    executed counterparts of the Pledge and Security Agreement duly executed
by each Loan Party, together with:
(A)    evidence that the First Lien Agent, as bailee for the Secured Parties,
shall have “control” (for purposes of the UCC) in (i) certificates representing
the Pledged Equity Interests referred to therein, accompanied by undated stock
powers executed in blank in the case of certificated Pledged Equity Interests
and (ii) any other possessory collateral pursuant to the Pledge and Security
Agreement such that the Secured Parties shall have a perfected Second Priority
Lien therein,
(B)    a Perfection Certificate duly executed by Responsible Officers of each
Loan Party dated the Closing Date and the results of a recent lien search in
each of the jurisdictions where the Loan Parties are organized or where assets
of the Loan Parties are located, and such search shall reveal no Liens on any of
the assets of the Loan Parties except for Liens permitted by Section 7.01 or
discharged on or prior to the Closing Date pursuant to documentation reasonably
satisfactory to the Administrative Agent,
(C)    proper financing statements in form appropriate for filing under the UCC
of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Pledge and Security
Agreement, covering the Collateral described in the Pledge and Security
Agreement,
(D)    evidence of the completion of all actions required pursuant to the Pledge
and Security Agreement with respect to the attachment, perfection, and
protection of priority of security interests in the Collateral, including
without limitation any actions required with respect to IP Rights, securities,
instruments, deposit accounts (subject to Section 6.17(b) of this Agreement) and
securities accounts, and including all other actions, recordings and filings of
or with respect to the Collateral or the Pledge and Security Agreement that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created thereby, and
(E)    evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Pledge
and Security Agreement has been taken;
(ii)    subject to Section 6.17, with respect to each of the Mortgaged
Properties:
(A)    executed counterparts of the Mortgage on such parcel of Mortgaged
Property, and evidence that a counterpart of the Mortgage has been either
recorded or registered in all places to the extent necessary or, in the
reasonable opinion of the Administrative Agent, desirable to effectively create
a




--------------------------------------------------------------------------------




legal, valid and enforceable Second Priority perfected mortgage, charge,
hypothec, deed of trust or deed to secure debt lien on each Mortgaged Property
in favor of the Administrative Agent for the benefit of the Secured Parties,
securing the Obligations (and with respect to Mortgaged Properties leased by the
Borrower, or the applicable Loan Party, as tenant, together with landlord
consents, if required pursuant to the lease relating to such leased Mortgaged
Property and assurances, in form and substance reasonably satisfactory to the
Administrative Agent);
(B)    if requested by the Administrative Agent, proper fixture filings under
the UCC or notices of security interest under the UCC for filing under the UCC
in the appropriate jurisdiction in which the parcel of Mortgaged Property is
located, necessary or desirable to perfect the security interests in fixtures
purported to be created by the Mortgage in favor of the Administrative Agent for
the benefit of the Secured Parties;
(C)    an opinion of counsel in the state in which such parcel of Mortgaged
Property is located and an opinion of counsel in the jurisdiction of formation
of the Loan Party entering into the relevant Mortgage, in each case, in form and
substance and from counsel reasonably satisfactory to the Administrative Agent;
(D)    a “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to Mortgaged Properties located in the United
States or equivalent determination in any other jurisdiction with respect to
each parcel of Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance, duly executed by the Borrower
or the applicable Loan Party, and evidence of flood insurance, in the event any
such parcel of Mortgaged Property is located in a special flood hazard area);
(E)    Surveys with respect to each Mortgaged Property; and
(F)    such other information, documentation, and certifications as may be
reasonably required by the Administrative Agent;
(iii)    Notes executed by the Borrower in favor of each Lender requesting
Notes;
(iv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;




--------------------------------------------------------------------------------




(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
is validly existing, in good standing and qualified to engage in business in its
jurisdiction of formation and (x) in the case of the Borrower, also in
California, New York, Oregon, Missouri, New Hampshire and Washington, (y) in the
case of MEMC Pasadena, Inc., a Guarantor, also in Louisiana, and (z) in the case
of the Sun Edison, a Guarantor, also in California, Oregon, Massachusetts,
Colorado, Maryland, Texas and New Jersey;
(vi)    a favorable opinion of Bryan Cave LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, substantially in the form
of Exhibit G hereto;
(vii)    a certificate of a Responsible Officer of the Borrower:
(A)    either (x) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by each Loan
Party and the validity against each Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (y) stating that no such consents, licenses or approvals are so
required;
(B)    certifying that the conditions specified in Sections 4.01(f) and (g) have
been satisfied; and
(C)    certifying that (x) there has been no event or circumstance since the
date of the Audited Financial Statements that has had or would be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and (y) there is no claim or proceeding initiated that purports or seeks
to adversely affect this Agreement, any other Loan Document or any other
material aspect of the transactions contemplated hereby;
(viii)    a duly executed solvency certificate of the Chief Financial Officer
(or another financial officer satisfactory to the Administrative Agent) of the
Borrower in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders and confirming the representation and warranty set
forth in Section 5.19;
(ix)    certificates of insurance and/or other evidence, in each case in form
and substance reasonably satisfactory to the Administrative Agent, demonstrating
compliance with the insurance requirements of this Agreement;
(x)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require;
(c)    Any fees required to be paid on or before the Closing Date shall have
been paid, including without limitation, the Closing Fee and the other fees
payable pursuant to Section 2.09.




--------------------------------------------------------------------------------




(d)    The Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent), including without limitation, title
premiums, survey charges and recording taxes or fees.
(e)    At least 10 days prior to the Closing Date (or such shorter period agreed
to by the Lenders), the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) the “PATRIOT Act”).
(f)    The representations and warranties of (i) the Borrower contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, with respect to any
representation or warranty that is itself modified or qualified by materiality
or a “Material Adverse Effect” standard, such representation or warranty shall
be true and correct in all respects) on and as of the Closing Date.
(g)    No Default or Event of Default shall exist, or would result from the
Closing Date proposed Borrowing or the application of the proceeds thereof. No
default or event of default under the First Lien Credit Agreement shall exist,
or would result from the Closing Date proposed Borrowing or the application of
the proceeds thereof.
(h)    The Administrative Agent shall have received a Borrowing Notice in
accordance with Section 2.02. The delivery of the Borrowing Notice by the
Borrower to the Lender on or prior to the Closing Date shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.01(f)
and (g) have been satisfied (or waived in accordance with Section 10.01) on and
as of the Closing Date.
(i)    Each Lender shall have funded its Commitment under this Agreement on the
terms contained herein or otherwise on terms mutually agreed to by the
Administrative Agent and such other Lenders.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.




--------------------------------------------------------------------------------




ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
Section 5.01    Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect.
Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.
Section 5.03    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except
(i) the filings referred to in Section 5.20 or otherwise required in order to
perfect, record or maintain the security interests granted under the Security
Documents and (ii) those that, if not obtained or made, would not reasonably be
expected to have a Material Adverse Effect.
Section 5.04    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
Section 5.05    Financial Statements; No Material Adverse Effect.




--------------------------------------------------------------------------------




(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
(b)    The most recently delivered unaudited consolidated balance sheets of the
Borrower and its Subsidiaries, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for the fiscal quarter ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year‑end audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.
Section 5.06    Litigation. There are no actions, suits, investigations,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.
Section 5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is
in default under or with respect to any Contractual Obligation that would,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document. No Default or Event of Default (in each case as
defined in the First Lien Credit Agreement) has occurred and is continuing, or
would result from the consummation of the transaction contemplated by this
Agreement or any other Loan Document.
Section 5.08    Ownership of Property; Liens.
(a)    Each of the Borrower and each Subsidiary has good record and indefeasible
title in fee simple to, or valid leasehold interests in, all material real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate,
(i) interfere with the ability of the Borrower or any Subsidiary, as applicable,
to conduct its business as currently conducted or to utilize such real




--------------------------------------------------------------------------------




property and assets for their intended purposes and or (ii) materially detract
from the value of the real property. The property of the Borrower and its
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01.
The real property of the Borrower and the Subsidiaries, taken as a whole, is in
good operating order, condition and repair (ordinary wear and tear excepted).
(b)    Each of the Borrower and each Subsidiary has complied with all material
obligations under all material leases of real property to which it is a party,
and all such material leases are in full force and effect. Each of the Borrower
and each Subsidiary enjoys peaceful and undisturbed possession under all such
material leases to which it is a party.
(c)    As of the Closing Date, the Borrower has not received any written notice
of any pending, nor does the Borrower have actual knowledge of any contemplated,
condemnation proceeding affecting the Mortgaged Properties or any sale or
Disposition thereof in lieu of condemnation.
(d)    The Mortgaged Property of the Borrower and the Subsidiaries is zoned in
all material respects to permit the uses for which such property is currently
being used. The present uses of such Mortgaged Property and the current
operations of the Borrower’s and each Subsidiaries’ business are not in material
violation in any material respect of any provision of any applicable building
codes, subdivision regulations, fire regulations, health regulations or building
and zoning by-laws, the violation of which, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect.
(e)    As of the Closing Date, none of the Borrower or any of the Subsidiaries
is obligated under any right of first refusal, option or other contractual right
to sell, assign or otherwise Dispose of any Mortgaged Property or any interest
therein. No claim has been made and remains outstanding that any of the
Borrower’s or any Subsidiary’s use of any of its property does or may violate
the rights of any third party that, individually or in the aggregate, has had,
or would reasonably be expected to result in, a Material Adverse Effect.
Section 5.09    Environmental Compliance.
(a)    The Borrower and its Subsidiaries conduct in the ordinary course of
business a review of the effect of any Environmental Laws, Environmental
Liabilities and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower and its Subsidiaries have
reasonably concluded that such Environmental Laws, Environmental Liabilities and
claims would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
(b)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) the Borrower and its
Subsidiaries are in compliance with all Environmental Laws and possess all
permits required for its operations pursuant to any Environmental Law, and
(ii) neither the Borrower nor its Subsidiaries are (A) conducting or funding any
investigation, remediation, remedial action or cleanup of any Hazardous
Materials or (B) subject to any pending, or to the knowledge of the Borrower,




--------------------------------------------------------------------------------




threatened actions, suits, investigations, proceedings, claims or disputes
alleging that the Borrower or any of the Subsidiaries is in violation of any
Environmental Law or has any Environmental Liability.
Section 5.10    Insurance. The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies that are
not Affiliates of the Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Subsidiary operates.
Section 5.11    Taxes. The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. To the knowledge of the
Borrower, there is no proposed tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect. Neither any Loan
Party nor any Subsidiary thereof is party to any tax sharing agreement.
Section 5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 or 430 of the
Code or Section 302 or 303 of ERISA, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code or
Section 302 of ERISA has been made with respect to any Plan.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to result in a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a




--------------------------------------------------------------------------------




Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
Section 5.13    Subsidiaries; Equity Interests. As of the Closing Date, the
Borrower has no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party (or by such other Subsidiary as indicated on such
schedule) in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens. The Borrower has no material equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. All of the outstanding Equity Interests in the Borrower have been
validly issued and are fully paid and nonassessable.
Section 5.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock. No part of the proceeds of any Loan will be used directly or indirectly
to purchase or carry Margin Stock, or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock, in violation of any of the
provisions of Regulation T, U or X of the FRB. Following the application of the
proceeds of any Loan, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be Margin Stock.
(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940 or a “principal underwriter” of a “registered
investment company” (as such terms are defined in the Investment Company Act of
1940).
Section 5.15    Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time, it
being recognized by the Administrative Agent and the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.




--------------------------------------------------------------------------------




Section 5.16    Compliance with Laws. Each Loan Party and each Subsidiary
thereof is in compliance with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
Section 5.17    Taxpayer Identification Number. The true and correct
U.S. taxpayer identification number of the Borrower is set forth on
Schedule 10.02.
Section 5.18    Intellectual Property; Licenses, Etc. The Borrower and its
Subsidiaries own and have retained all rights to, or otherwise possess the right
to use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, Internet domain names, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses as currently
conducted, without conflict with the rights of any other Person. To the
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person. No claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Borrower, threatened, which,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
Section 5.19    Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
Section 5.20    Security Documents. Until terminated in accordance with the
terms thereof, each of the Security Documents creates, as security for the
Obligations purported to be secured thereby, a legal, valid and enforceable
security interest in and Lien on all of the Collateral subject thereto from time
to time, in favor of the Administrative Agent for the benefit of the Secured
Parties referred to in the Security Documents, superior to and prior to the
rights of all third Persons and subject to no other Liens (other than Liens
permitted by Section 7.01). When financing statements are filed in the
jurisdictions specified in Section I(A) of the Perfection Certificate, as
supplemented from time to time after the date hereof, and (ii) upon the taking
of possession or control by the First Lien Agent, pursuant to the Intercreditor
Agreement, of such Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the First Lien Agent to the extent possession or control by the
Administrative Agent is required by the Security Documents), the Liens created
by the Security Documents shall constitute fully perfected Liens on, and
security interests in, all right, title and interest of the grantors in such
Collateral to the extent perfection can be obtained by filing financing
statements or such possession or control, in each case subject to no Liens
(other than Liens permitted by Section 7.01). No filings or recordings are
required in order to perfect the security interests created under any Security
Document except for filings or recordings required in connection with any such
Security Document which shall have been made, or for which satisfactory
arrangements have been made, upon or prior to the execution and delivery
thereof. All recording, stamp, intangible or other similar taxes required to be
paid by




--------------------------------------------------------------------------------




any Person under applicable legal requirements or other laws applicable to the
property encumbered by the Security Documents in connection with the execution,
delivery, recordation, filing, registration, perfection or enforcement thereof
have been paid.


Section 5.21    PATRIOT Act. To the extent applicable, each Loan Party and its
Subsidiaries are in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the PATRIOT Act. No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
and 6.03) cause each Subsidiary to:
Section 6.01    Financial Statements. Deliver to the Administrative Agent:
(a)    as soon as available, but in any event within 90 days after the end of
each Fiscal Year (commencing with the Fiscal Year ending December 31, 2012), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each Fiscal Year (commencing with the
fiscal quarter ending June 30, 2012), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the Fiscal Year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
the Fiscal Year then ended, in each case setting forth in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
Fiscal Year and the corresponding portion of the previous Fiscal Year, all in
reasonable detail, certified by the chief executive officer, chief financial
officer,




--------------------------------------------------------------------------------




treasurer or controller of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;
(c)    as soon as available, but in any event not later than 60 days following
the commencement of each Fiscal Year, a consolidated budget as customarily
prepared by management for its internal use, setting forth the forecasted
balance sheet, income statement, operating cash flows and Capital Expenditures
of the Borrower and its Subsidiaries for the period covered thereby;
(d)    concurrently with the delivery of annual and quarterly financial
statements required by clauses (a) and (b) above, a reconciliation demonstrating
in reasonable detail the amount of Non-Recourse Project Indebtedness of all
Non-Recourse Subsidiaries, all such Non‑Recourse Project Indebtedness to be
specifically identified to the applicable Non-Recourse Subsidiary.
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:
(a)    [reserved];
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the Fiscal Year ending December 31, 2012), a duly completed
Compliance Certificate signed by the chief executive officer, president, chief
financial officer, treasurer or controller of the Borrower;
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;




--------------------------------------------------------------------------------




(e)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities (including without limitation, the
First Lien Agent) of any Loan Party or any Subsidiary thereof pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;
(f)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or other material
inquiry by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary thereof;
(g)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b), a list of all Subsidiaries of the Borrower; and
(h)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that:
(x)    the Borrower shall deliver paper copies of such documents to the
Administrative Agent on behalf of any Lender that requests delivery of such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender; and
(y)    the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material




--------------------------------------------------------------------------------




non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly identified or designated
as such, which may include adding the word “PUBLIC” prominently on the first
page thereof; (x) by marking or otherwise identifying Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat the Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent the Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” or otherwise identified or designated as
suitable for distribution to Public Lenders as being suitable only for posting
on a portion of the Platform not designated “Public Side Information.”
Section 6.03    Notices. Promptly, and in any event within 3 days thereof,
notify the Administrative Agent:
(a)    when the Borrower or any Subsidiary has any knowledge of the occurrence
of any Default;
(b)    when a Responsible Officer of the Borrower has knowledge of any matter
that has resulted or would reasonably be expected to result in a Material
Adverse Effect, including (i) breach or non-performance of, or any default
under, a material Contractual Obligation of the Borrower or any Subsidiary or
the First Lien Credit Agreement; (ii) any material dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority; (iii) the commencement of, or any material
development in, any material litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws or
related to any Environmental Liabilities; or (iv) any significant adverse change
in the Borrower’s or any Subsidiary’s relationship with, or any significant
event or circumstance which is in the Borrower’s reasonable judgment likely to
adversely affect the Borrower’s or any Subsidiary’s relationship with, (A) any
customer (or related group of customers) representing more than 10% of the
Borrower’s consolidated revenues during its most recent Fiscal Year, or (B) any
supplier which is material to the operations of the Borrower and its
Subsidiaries considered as an entirety;
(c)    when a Responsible Officer of the Borrower has knowledge of the
occurrence of any ERISA Event;
(d)    of material Dispositions of property or incurrence of material
Indebtedness; and
(e)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.




--------------------------------------------------------------------------------




Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
Section 6.04    Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary; and (c) all Indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness.
Section 6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have a
Material Adverse Effect.
Section 6.06    Maintenance of Properties. (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (c) use a standard of care no lower than that
typical in the industry in the operation and maintenance of its facilities.
Section 6.07    Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies that are not Affiliates of the Borrower, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 10 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance.
Section 6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently




--------------------------------------------------------------------------------




conducted; or (ii) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.
Section 6.09    Compliance with Environmental Laws. Without limitation of
Section 6.08:
(a)    comply with all Environmental Laws applicable to the ownership, lease or
use of all real property now or hereafter owned, leased or operated by the
Borrower or any of its Subsidiaries, except where the failure to so comply would
not reasonably be expected to have a Material Adverse Effect, and will promptly
pay or cause to be paid all costs and expenses incurred in connection with such
compliance or related to any Environmental Liabilities, except to the extent
that such compliance with Environmental Laws or Environmental Liabilities are
being contested in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP;
(b)    keep or cause to be kept all such real property free and clear of any
Liens imposed pursuant to such Environmental Laws which are not permitted under
Section 7.01;
(c)    neither generate, use, treat, store, release nor dispose of, nor permit
the generation, use, treatment, storage, release or disposal of, Hazardous
Materials on any real property now or hereafter owned, leased or operated by the
Borrower or any of its Subsidiaries, nor transport or permit the transportation
of Hazardous Materials to or from any such real property other than in
compliance with applicable Environmental Laws and in the ordinary course of
business in a manner not reasonably expected to result in any Environmental
Liabilities, except for such noncompliance as would not have, and which would
not be reasonably expected to have, a Material Adverse Effect; and
(d)    if required to do so under any applicable order of any Governmental
Authority or pursuant to any Environmental Law, undertake any clean up, removal,
remedial or other action necessary to remove and clean up any Hazardous
Materials from any real property owned, leased or operated by the Borrower or
any of its Subsidiaries in accordance with, in all material respects, the
requirements of all applicable Environmental Laws and in accordance with, in all
material respects, such orders of all Governmental Authorities, except to the
extent that the Borrower or such Subsidiary is contesting such order in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP.
Section 6.10    Books and Records. Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be.
Section 6.11    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent




--------------------------------------------------------------------------------




public accountants, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
Section 6.12    Use of Proceeds. Use the proceeds of any Loan (i) to pay the
fees and expenses incurred in connection with this Agreement and (ii) for
incremental liquidity and general corporate purposes not in contravention of any
Law or of any Loan Document, including working capital, Capital Expenditures,
and other lawful corporate purposes.
Section 6.13    Additional Subsidiary Guarantors and Grantors. Except in the
event such Person is a Non-Recourse Subsidiary or an Inactive Subsidiary, notify
the Administrative Agent at the time that any Person becomes a Domestic
Subsidiary or a First-Tier Foreign Subsidiary (the “New Subsidiary”), and
within 45 days thereafter (unless such time is extended by up to 90 additional
days by the Administrative Agent in its sole discretion):
(a)    if the New Subsidiary is not an Excluded Solar Installation Subsidiary
and is a Domestic Subsidiary that constitutes a Material Subsidiary (subject in
any event to the last sentence of the definition of “Material Subsidiary”),
cause such New Subsidiary to (i) become a Guarantor by executing and delivering
to the Administrative Agent a Guaranty Joinder Agreement (or such other document
as the Administrative Agent shall reasonably deem appropriate for the purpose of
joining such New Subsidiary to the Guaranty); (ii) become a party to the Pledge
and Security Agreement by executing and delivering to the Administrative Agent a
Pledge and Security Agreement Joinder (or such other document as the
Administrative Agent shall reasonably deem appropriate for the purpose of
joining such New Subsidiary to the Pledge and Security Agreement), (iii) execute
and deliver Mortgages with respect to real property (as and to the extent
required pursuant to Section 6.14(b)), and such other Security Documents as the
Administrative Agent may request; and (iv) take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected first priority security interest in real property (as and to
the extent required pursuant to Section 6.14(b)) and the Collateral described in
the Pledge and Security Agreement and any other Security Document with respect
to such New Subsidiary, including the filing of Mortgages, UCC financing
statements, filings related to IP Rights, and such other filings in such
jurisdictions as may be required by such Mortgage or the Pledge and Security
Agreement or other Security Document or by law or as may be requested by the
Administrative Agent;
(b)    if any one or more Domestic Subsidiaries that owns any Equity Interest in
such New Subsidiary shall at such time constitute a Material Subsidiary by
virtue of part (b) of the definition of “Material Subsidiary” (but subject in
any event to the last sentence of the definition of “Material Subsidiary”) and
is not at such time a Guarantor, cause each such Domestic Subsidiary to
(i) become a Guarantor by executing and delivering to the Administrative Agent a
Guaranty Joinder Agreement (or such other document as the Administrative Agent
shall reasonably deem appropriate for the purpose of joining such




--------------------------------------------------------------------------------




Domestic Subsidiary to the Guaranty); (ii) become a party to the Pledge and
Security Agreement by executing and delivering to the Administrative Agent a
Pledge and Security Agreement Joinder (or such other document as the
Administrative Agent shall reasonably deem appropriate for the purpose of
joining such Domestic Subsidiary to the Pledge and Security Agreement);
(iii) execute and deliver Mortgages with respect to real property (as and to the
extent required pursuant to Section 6.14(b)), and such other Security Documents
as the Administrative Agent may request, and (iv) take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected first priority security interest in real property (as and to
the extent required pursuant to Section 6.14(b)), and the Collateral described
in the Pledge and Security Agreement and any other Security Document with
respect to such Domestic Subsidiary, including the filing of Mortgages, UCC
financing statements, filings related to IP Rights, and such other filings in
such jurisdictions as may be required by such Mortgage or the Pledge and
Security Agreement or other Security Document or by law or as may be requested
by the Administrative Agent;
(c)    if any Equity Interests of the New Subsidiary are owned by the Borrower
or any Guarantor that is at such time a party to the Pledge and Security
Agreement, cause the Borrower or such Guarantor to provide supplements,
schedules and updates to the Pledge and Security Agreement to cause such Equity
Interests to be pledged, or confirm the pledge thereof, in accordance with the
terms of the Pledge and Security Agreement, and to deliver such filings,
certificates, stock powers and other documents, all as are reasonably necessary
or desirable to perfect the Lien of the Administrative Agent for the benefit of
the Secured Parties in such Equity Interests; and
(d)    in connection with the execution and delivery of any documents required
by clauses (a) through (c) above, unless specifically covered by a prior
delivery or waived by the Administrative Agent in its reasonable discretion, the
New Subsidiary and each other applicable Person shall deliver to the
Administrative Agent documents of the types referred to in Section 4.01(a)(v),
(vi), (vii), (ix), (x), (xi), (xii), (xiii), (xiv) and (xv), including favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clauses (a) through (c) above), all in form, content and scope
reasonably satisfactory to the Administrative Agent.
In addition to the foregoing, and notwithstanding the exception therefor set
forth in the first sentence of this Section, if within 91 days after completion
of a solar installation any Solar Installation Subsidiary has not entered into a
Non-Recourse Project Indebtedness sale-leaseback or loan transaction with
respect to such solar installation and become a Non-Recourse Subsidiary, the
Borrower shall promptly inform the Administrative Agent of such fact and such
Solar Installation Subsidiary shall at such time constitute a New Subsidiary and
shall comply with the requirements of this Section for New Subsidiaries within
the times provided above, with the time for such compliance beginning on
the 91st day after completion of such solar installation. If any such Solar
Installation Subsidiary has become a Guarantor in accordance with this Section
and later enters into, or informs the Administrative Agent that it intends to
enter into, Non-Recourse Project Indebtedness with respect to its solar
installation and become a Non-Recourse Subsidiary, then such Subsidiary shall be
released from its Guaranty and the Security




--------------------------------------------------------------------------------




Documents, and the pledge of its Equity Interest by its parent shall be
released, in each case to the extent the pledge of its Equity Interests or its
continuing to be a Guarantor or its grant of a Lien pursuant to the Security
Documents would not be permitted by the terms of such Non-Recourse Project
Indebtedness, and the Administrative Agent is expressly authorized by the
Lenders to take such actions as are necessary to effectuate each such release.
It is the intent of the parties that each Material Subsidiary (other than any
Excluded Solar Installation Subsidiary) will be a Guarantor and a Grantor (as
defined in the Pledge and Security Agreement), and that each Guarantor shall be
a Grantor and shall pledge substantially all of its assets, including without
limitation all of its Equity Interests in any Domestic Subsidiary (including any
Solar Installation Subsidiary) and, subject to the limitations in the Pledge and
Security Agreement, in any First-Tier Foreign Subsidiary, and the foregoing
requirements shall be read in accordance with such intent. Notwithstanding
anything in this Section 6.13 to the contrary, no Person shall be required to
pledge any Equity Interests in any Non-Recourse Subsidiary to the extent any
pledge of such Equity Interests to any Person would be prohibited by the terms
of any Non-Recourse Project Indebtedness of such Non-Recourse Subsidiary.
Notwithstanding anything in this Section 6.13 to the contrary, any Subsidiary
(including any Inactive Subsidiary) that Guarantees any Indebtedness permitted
pursuant to Section 7.03(i) or (j) shall also Guarantee the Obligations pursuant
to the terms of this Agreement and the other Loan Documents.
Section 6.14    Additional Collateral. (a) With respect to any property acquired
after the Closing Date by any Loan Party (other than (1) any property described
in paragraph (b) of this Section 6.14 and (2) any property excluded from the
obligation to be made subject to a Lien pursuant to the Security Documents) as
to which the Administrative Agent, for the benefit of the Secured Parties, does
not have a perfected Second Priority Lien, promptly (i) execute and deliver to
the Administrative Agent such amendments to the Pledge and Security Agreement or
such other documents as the Administrative Agent reasonably deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in such property and (ii) take all actions
reasonably necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected Second Priority security interest in
such property (subject to Liens permitted under Section 7.01), including, but
not limited to (y) delivery to the First Lien Agent or the Administrative Agent,
as applicable, pursuant to the Intercreditor Agreement any and all certificates
representing Equity Interests (to the extent certificated) and intercompany
notes (to the extent certificated) that are required to be pledged pursuant to
the Pledge and Security Agreement, accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank and (z) the filing of
filings with respect to IP Rights, UCC financing statements and other filings
and in such jurisdictions as may be required by the Pledge and Security
Agreement, other Security Documents or by law or as may be requested by the
Administrative Agent.
(b)    With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by any Loan Party (or owned by any Person at the time it becomes a
Loan Party), (a) if such Loan




--------------------------------------------------------------------------------




Party acquired such real property with the intention to construct a solar
facility thereon, but has not yet commenced such construction within six months
of such acquisition (unless a longer period is agreed to by the Administrative
Agent in its sole discretion), on such six month anniversary of such acquisition
or (b) if such Loan Party did not acquire such real property with the intention
to construct a solar facility thereon or if such real property is owned by any
Person at the time it becomes a Loan Party, within 60 days after the date of
acquisition of such real property or the date such Person becomes a Loan Party,
unless, in the case of each of clauses (a) and (b) a longer period is granted by
Administrative Agent in its sole discretion, (i) execute and deliver a Mortgage,
in favor of the Administrative Agent for the benefit of the Secured Parties,
covering such real property, (ii) deliver to the Administrative Agent all
information, documentation and certifications described in Section 4.01(a)(vi)
with respect to such real property, and (iii) deliver to the Administrative
Agent a certificate of a Responsible Officer of the Borrower, affirming the
representations contained in Section 5.08 with respect to such real property,
except that all references to the “Closing Date” contained in Section 5.08 shall
instead be construed to refer to the date of delivery of such certificate.
Section 6.15    Material Contracts. Perform and observe all the terms and
provisions of each contract containing material Contractual Obligations (each a
“Material Contract”, which shall include without limitation, the First Lien
Credit Agreement and the other First Lien Loan Documents) to be performed or
observed by it, maintain each such Material Contract in full force and effect,
enforce each such Material Contract in accordance with its terms, and cause each
of its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.
Section 6.16    Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Security Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Security Documents and any of the Liens
intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
Section 6.17    Post- Closing Matters. (a)(i) Not later than 60 days after the
Closing Date (unless a longer period is granted by the Administrative Agent in
its sole discretion), the Borrower will effect the deliveries contemplated by
Section 4.01(a)(ii) hereof in respect of the Mortgaged Properties owned by any
Loan Party as of the Closing Date. Each Lender party




--------------------------------------------------------------------------------




hereto agrees to the post- Closing Date deliveries provided for in this Section,
and agrees that the effectiveness of the Credit Agreement shall, subject to the
satisfaction of the other conditions set forth in Section 4.01(a)(ii), occur on
the Closing Date notwithstanding any failure by the Borrower to effect such
deliveries in respect of the Mortgaged Properties on or prior to the Closing
Date.
(ii) On or prior to October 30, 2012 (or such later date as determined by the
Administrative Agent or the First Lien Agent (with notice to the Administrative
Agent), in each case in their sole discretion), the Borrower shall either (A)
have closed (or caused the closure) of the Specified Deposit Accounts and have
remitted 100% of the amounts deposited in, or otherwise credited to, such
Specified Deposit Accounts to Deposit Accounts subject to control agreements in
favor of the Collateral Agent in accordance with Section 4.2(a) of the Pledge
and Security Agreement or (B) executed and delivered to the Collateral Agent
control agreements in favor of the Collateral Agent as required under Section
4.2(a) of the Pledge and Security Agreement and which control agreements shall
have been executed by the depositary institution maintaining each such Specified
Deposit Account. The Borrower shall provide (x) prompt notice (and in no event
in the case of the preceding subclause (A) less than one (1) Business Day notice
and three (3) Business Day prior notice in the case of the preceding subclause
(B)) to the Administrative Agent of the actions taken in accordance with the
immediately preceding sentence and (y) reasonably detailed evidence, in form and
substance satisfactory to the Administrative Agent, of the remittance of the
amounts to the required Deposit Accounts in accordance with the preceding
subclause (A). In the event any Specified Deposit Account becomes subject to a
control agreement in favor of any other Person, the Borrower shall promptly (and
in no event later than one (1) Business Day) executed and delivered to the
Collateral Agent control agreements in favor of the Collateral Agent as required
under Section 4.2(a) of the Pledge and Security Agreement and which control
agreements shall have been executed by the depositary institution maintaining
each such Specified Deposit Account.


(iii) Not later than 10 days after the Closing Date (unless a longer period is
granted by the Administrative Agent in its sole discretion), the Borrower shall
have delivered to the Administrative Agent evidence in form and substance
satisfactory to the Administrative Agent that the Borrower is in good standing
and qualified to engage in business in the State of Missouri.
(b) All conditions precedent and representations and covenants contained in this
Agreement and the other Loan Documents shall be deemed modified to the extent
necessary to effect the provisions of this Section 6.17 (and to permit the
taking of the actions described in this Section 6.17 within the time periods
required herein, rather than as elsewhere provided in the Loan Documents.
Section 6.18    Lenders Meetings. The Borrower will, upon the request of
Administrative Agent or Required Lenders, participate in a meeting of the
Administrative Agent and Lenders once during each Fiscal Year to be held at the
Borrower’s corporate offices (or at such other location as may be agreed to by
the Borrower and Administrative Agent) at such time as may be agreed to by
Borrower and Administrative Agent.




--------------------------------------------------------------------------------




Section 6.19    Maintenance of Ratings. At all times, the Borrower shall make
commercially reasonable efforts to maintain (i) a public corporate family rating
issued by Moody’s and a public corporate credit rating issued by S&P and (ii) a
public credit rating from each of Moody’s and S&P with respect to the Loans.
ARTICLE VII    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly:
Section 7.01    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof (x) listed on Schedule 7.01 or (y) that
do not secure or benefit obligations in excess of $500,000 individually or
$10,000,000 in the aggregate, and any renewals or extensions of any of the
foregoing, provided that (i) the property covered thereby is not changed,
(ii) the amount secured or benefited thereby is not increased except as
contemplated by Section 7.03(c), (iii) the direct or any contingent obligor with
respect thereto is not changed other than in connection with a transaction
permitted by Section 7.04, and (iv) any renewal or extension of the obligations
secured or benefited thereby is permitted by Section 7.03(c);
(c)    Liens for taxes not yet due and payable or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business, which do not in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of the
Borrower or any Subsidiary, and which are (i) not overdue for a period of more
than 30 days after the Borrower or any Subsidiary obtained actual knowledge of
such Lien or (ii) being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;
(e)    Liens (including pledges or deposits) to secure the performance of
statutory obligations, insurance, surety or appeal bonds, workers compensation
obligations, performance bonds or other obligations of a like nature incurred in
the ordinary course of business, (including Liens to secure letters of credit
issued to assure payment of such obligations);




--------------------------------------------------------------------------------




(f)    deposits to secure the performance of bids, trade contracts, solar
incentive reservations, utility queue interconnection positions and leases (in
each case not constituting Indebtedness), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, either individually or in the aggregate, would
not reasonably be expected to (i) have a Material Adverse Effect, (ii) cause a
substantial and prolonged interruption or disruption of the business activities
of the Borrower and its Subsidiaries, considered as an entirety, as currently
conducted or (iii) materially detract from the value of any material real
property;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)    leases or subleases granted to others not interfering in any material
respect with the business of the Borrower and its Subsidiaries, taken as a
whole, and any interest or title of a lessor under any lease not in violation of
this Agreement;
(j)    Liens arising from the rights of lessors under leases (including sale and
leaseback transactions and financing statements regarding property subject to
lease) not in violation of the requirements of this Agreement, provided that
such Liens are only in respect of the property subject to, and secure only, the
respective lease (and any other lease with the same or an affiliated lessor);
(k)    rights of setoff imposed by Law upon deposit of cash or securities in
favor of banks, securities intermediaries, commodities intermediaries, brokers
or dealers incurred in the ordinary course of business and accounts maintained
with such banks, securities intermediaries, commodities intermediaries, brokers
or dealers and the cash or securities in such accounts;
(l)    Liens securing Indebtedness permitted under Section 7.03(g) and (j);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
(m)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower in a transaction permitted hereby; provided
that (i) such Liens were not created in contemplation of such merger,
consolidation or Investment, (ii) no such Liens extend to any assets other than
those of the Person merged into or consolidated with the Borrower or such
Subsidiary or acquired by the Borrower or such Subsidiary, (iii) the applicable
Indebtedness secured by such Lien is permitted under Section 7.03(h)(i) or
(h)(ii), and (iv) the aggregate outstanding principal amount of Indebtedness
secured by such Liens does not at any time exceed either (x) in the case of such
Indebtedness of all Domestic Subsidiaries,




--------------------------------------------------------------------------------




$32,500,000, or (y) in the case of such Indebtedness of all Foreign
Subsidiaries, $37,500,000 less the amount of Indebtedness of Foreign
Subsidiaries secured by Liens permitted by clause (n) below;
(n)    any Lien securing Indebtedness of a Foreign Subsidiary permitted by
Section 7.03(h)(ii) so long as the aggregate outstanding principal amount of
such Indebtedness secured by such Liens does not at any time exceed $40,000,000
less the amount of Indebtedness of Foreign Subsidiaries secured by Liens
permitted by clause (m) above;
(o)    licenses of intellectual property, including patents and trademarks held
by the Borrower or any of its Subsidiaries, not securing Indebtedness and not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole;
(p)    Liens on insurance policies and proceeds thereof, or other deposits, to
secure insurance premium financings;
(q)    additional Liens so long as the aggregate amount secured by such Liens is
not in excess of $37,500,000; and
(r)    Liens on Collateral to secure Indebtedness permitted under
Section 7.03(b) and Permitted First Lien Refinancing Indebtedness thereof
permitted hereunder and under the Intercreditor Agreement; provided that such
Liens are subject to the terms of the Intercreditor Agreement.
Section 7.02    Investments. Make any Investments, except:
(a)    Investments held by the Borrower or such Subsidiary in the form of cash
or Cash Equivalents;
(b)    advances to officers, directors and employees of the Borrower and its
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(c)    any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;
(d)    (i) Investments by the Borrower and its Subsidiaries outstanding on the
date hereof and set forth on Schedule 7.02, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, and (iii) additional Investments
by Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties;
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(f)    Guarantees permitted by Section 7.03;




--------------------------------------------------------------------------------




(g)    the purchase or other acquisition of all of the Equity Interests in, or
all or substantially all of the property of, any Person that, upon the
consummation thereof, will be wholly-owned directly by the Borrower or one or
more of its wholly-owned Subsidiaries (including as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.02(g):
(i)    any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.13;
(ii)    the lines of business of the Person to be (or the property of which is
to be) so purchased or otherwise acquired shall be substantially the same lines
of business as one or more of the principal businesses of the Borrower and its
Subsidiaries in the ordinary course;
(iii)    such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);
(iv)    such purchase or other acquisition is not actively opposed by the Board
of Directors (or similar governing body) of the selling Person or the Person
whose Equity Interests are to be acquired, unless all of the Lenders
specifically approve or consent to such purchase or other acquisition in
writing;
(v)    immediately after giving effect to such purchase or other acquisition,
the pro forma Consolidated Leverage Ratio, determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to the terms hereof as though such purchase or other
acquisition had been consummated as of the first day of the fiscal period
covered thereby, shall not be greater than a ratio 0.50 to 1.00 lower than the
Consolidated Leverage Ratio required at such time by Section 7.11(a);
(vi)    (A) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the then applicable financial covenants set forth in Section 7.11
(in addition to compliance with clause (v) above), such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to the terms hereof as though
such purchase or other acquisition had been consummated as of the first day of
the fiscal period covered thereby; and
(vii)    at least ten Business Days (or such shorter period as the
Administrative Agent may agree) prior to the date on which any such purchase or
other




--------------------------------------------------------------------------------




acquisition is to be consummated, the Borrower shall have delivered to the
Administrative Agent and each Lender:
(A)    unless subpart (B) below applies, a certificate of a Responsible Officer,
in form and substance reasonably satisfactory to the Administrative Agent and
the Required Lenders, certifying that all of the requirements set forth in
clause (vi) above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and
(B)    in the event that the aggregate amount of all cash and noncash
consideration (including the fair market value of all Equity Interests issued or
transferred to the sellers thereof, all indemnities, earnouts and other
contingent payment obligations to, and the aggregate amounts paid or to be paid
under noncompete, consulting and other affiliated agreements with, the sellers
thereof, all write-downs of property and reserves for liabilities with respect
thereto and all assumptions of debt, liabilities and other obligations in
connection therewith) for all purchases and other acquisitions (including such
purchase or other acquisition) during any Fiscal Year equals or exceeds
$100,000,000, (x) a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders,
certifying that all of the requirements set forth in clauses (v) and (vi) above
have been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition and setting forth in reasonable detail the
calculations of the Consolidated Leverage Ratio required by clause (v) above and
the pro forma compliance with the then applicable financial covenants set forth
in Section 7.11 required by clause (vi) above, and (y) audited (or, if the same
are unavailable, unaudited) financial statements for the acquired businesses for
the most recent Fiscal Year;
(h)    Investments by the Borrower or any other Loan Party in any Foreign
Subsidiary that is not a Loan Party (including for this purpose Investments in
one or more Domestic Subsidiaries that are not Loan Parties that are then
further Invested by such Domestic Subsidiaries in a Foreign Subsidiary),
provided that (i) any such Investment shall be made solely for the purpose of
such Foreign Subsidiary making Capital Expenditures in the ordinary course of
its business, and (ii) in determining the amount of any Investment to be made
pursuant to this clause (h) the Borrower has used commercially reasonable
efforts to fund such Capital Expenditures by the applicable Foreign Subsidiary
with cash held by a Subsidiary that is not a Loan Party prior to utilizing this
clause (h), so long as such funding could not reasonably be expected to have an
adverse impact on the business or operations (including any tax impact) of the
Borrower and its Subsidiaries, individually or collectively;
(i)    Investments acquired by the Borrower or any of its Subsidiaries (i) in
exchange for any other Investment held by the Borrower or any such Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment, or (ii) as a result of
a foreclosure by the Borrower or any of its




--------------------------------------------------------------------------------




Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;
(j)    Investments in Subsidiaries constituting Dispositions permitted by
Section 7.05(a)(ii) in connection with plant closures that, as of the Closing
Date, have been previously announced publicly in SEC filings by the Borrower;
(k)    Investments in an aggregate amount of up to $16,666,000 pursuant to that
certain Framework Agreement dated as of May 21, 2010 among Sun Edison, FREI Sun
Holdings (Cayman) Ltd., FREI Sun Holdings (U.S.) LLC, SunEdison Reserve
International, L.P. and SunEdison Reserve U.S., L.P.;
(l)    Investments in an aggregate amount at any time outstanding not to exceed
$200,000,000 in the Samsung Joint Venture, but only so long as no Indebtedness
of the Samsung Joint Venture is recourse in any way to the Borrower or any of
its Subsidiaries;
(m)    Investments in an aggregate amount at any time outstanding not to exceed
$50,000,000 in the JA Solar Joint Venture, but only so long as no Indebtedness
of the JA Solar Joint Venture is recourse in any way to the Borrower or any of
its Subsidiaries;
(n)    Investments in Solar Installation Subsidiaries and Non-Recourse
Subsidiaries made after the Closing Date, having an aggregate fair market value
(measured on the date each such Investment was made or the date on which such
Non-Recourse Subsidiary became a Non-Recourse Subsidiary, as applicable, and
without giving effect to subsequent changes in value), when taken together with
all other Investments made pursuant to this clause (n) that are at the time
outstanding, not to exceed 15.0% of the consolidated total assets of the
Borrower and its Subsidiaries as of the most recent fiscal quarter end for which
a consolidated balance sheet of the Borrower and its Subsidiaries has been
delivered to the Administrative Agent, all calculated on a consolidated basis in
accordance with GAAP; it being understood that the amount of any particular
Investment in any particular Non-Recourse Subsidiary will be reduced by the
amount that Loan Parties have received from such Non‑Recourse Subsidiary in
respect of such Investment in cash, whether as a cash return from the sale or
lease of their interest in such Non-Recourse Subsidiary or by way of a dividend
or other distribution from such Non-Recourse Subsidiary in respect of that
Investment; and
(o)    other Investments not exceeding $150,000,000 in the aggregate outstanding
at any time.
Section 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness under the Loan Documents;
(b)    (i) Indebtedness of the Borrower under the First Lien Credit Agreement in
a principal amount not to exceed $400,000,000 (which maximum amount shall
exclude (A) obligations under Swap Contracts, provided that (1) such obligations
are (or were) entered into




--------------------------------------------------------------------------------




by such Person in the ordinary course of business for the purpose of directly
managing or mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view” and (2) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party
and (B) obligations under Related Treasury Management Arrangements incurred in
the ordinary course of business), (ii) any Permitted First Lien Refinancing
Indebtedness not to exceed the maximum amount permitted under the immediately
preceding clause (i); provided that (A) the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing, (B) the direct or any contingent obligor (including any Guarantees
by any Subsidiaries) with respect thereto is not changed other than in
connection with a transaction permitted by Section 7.04 between and among
Subsidiaries none of which are Guarantors, or all of which are Guarantors, prior
to such transaction, and (C) the terms relating to any such Indebtedness
refinancing, refunding, renewing or extending such Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
in compliance with the requirements of the Intercreditor Agreement. No First
Lien Loans shall be guaranteed by any Subsidiary of a Loan Party other than such
Subsidiaries that are Guarantors of the Obligations, and (iii) Guarantees of the
other Loan Parties in respect of such Indebtedness incurred under the
immediately preceding clause (i);
(c)    Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the direct or any
contingent obligor (including any Guarantees by any Subsidiaries) with respect
thereto is not changed other than in connection with a transaction permitted by
Section 7.04 between and among Subsidiaries none of which are Guarantors, or all
of which are Guarantors, prior to such transaction, and (iii) the terms relating
to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;
(d)    Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Subsidiary, provided that
(i) the aggregate outstanding amount of Indebtedness (other than Specified
Surety Bonds) of a Subsidiary that is not a Loan Party that is Guaranteed by the
Borrower or any other Loan Party shall not exceed $20,000,000 at any time and
(ii) this clause (d) shall not permit any Guarantee by the Borrower




--------------------------------------------------------------------------------




or any Subsidiary of any Indebtedness permitted by Section 7.03(c), 7.03(i)
or 7.03(m), which such Indebtedness (and the Guarantees thereof) shall be
governed solely by Section 7.03(c), 7.03(i) or 7.03(m), as applicable;
(e)    Indebtedness of a Subsidiary of the Borrower owed to the Borrower or a
Subsidiary of the Borrower, which Indebtedness shall (i) not exceed $10,000,000
in the aggregate at any time outstanding in the case of Indebtedness owed by a
Loan Party to a Subsidiary that is not a Loan Party, (ii) be on terms (including
subordination terms) reasonably acceptable to the Administrative Agent and
(iii) be otherwise permitted under the provisions of Section 7.02;
(f)    obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly managing or mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”; and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
(g)    so long as no Default or Event of Default exists or would result from the
incurrence, creation or existence thereof, Indebtedness in respect of
(i) Non-Recourse Project Indebtedness of a Non-Recourse Subsidiary so long as
the aggregate outstanding amount thereof at any time does not exceed the value
of the assets being leased or otherwise financed by the applicable Non-Recourse
Subsidiary, and (ii) capital leases and purchase money obligations for fixed or
capital assets within the limitations set forth in Section 7.01(l) in an
aggregate amount (for all Indebtedness described in this subclause (ii)) at any
one time outstanding not to exceed $75,000,000;
(h)    Indebtedness not otherwise permitted by the foregoing clauses or
clause (i) below incurred by any Subsidiary, including Indebtedness of any
Person that becomes a Subsidiary of the Borrower after the date hereof in
accordance with the terms of Section 7.02(g) (so long as such Indebtedness is
existing at the time such Person becomes a Subsidiary of the Borrower and was
not incurred solely in contemplation of such Person’s becoming a Subsidiary of
the Borrower), in an aggregate principal amount at any time outstanding not to
exceed:
(i)    with respect to all Domestic Subsidiaries, $32,500,000;
(ii)    with respect to all Foreign Subsidiaries, the sum of (x) $32,500,000
plus (y) an additional $32,500,000 incurred or outstanding solely with respect
to trade letters of credit, bankers’ acceptances, bank guaranties and similar
instruments in the ordinary course of business;
(iii)    with respect to all Subsidiaries, an additional $32,500,000 of
unsecured Indebtedness (in addition to the limits set forth in subclauses (h)(i)
and (h)(ii) above) of any Person that becomes a Subsidiary of the Borrower after
the date hereof in




--------------------------------------------------------------------------------




accordance with the terms of Section 7.02(g) (so long as such Indebtedness is
existing at the time such Person becomes a Subsidiary of the Borrower and was
not incurred solely in contemplation of such Person’s becoming a Subsidiary of
the Borrower);
(i)    unsecured Indebtedness, so long as (A) immediately before and immediately
after giving pro forma effect to any such Indebtedness, no Default shall have
occurred and be continuing, (B) immediately after giving pro forma effect to any
such Indebtedness, the pro forma Consolidated Leverage Ratio, determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to the terms hereof as though such Indebtedness
had been incurred as of the first day of the fiscal period covered thereby and
remained outstanding, shall be less than or equal to 2.50 to 1.00, (C) no such
Indebtedness shall be guaranteed by any Subsidiary of a Loan Party other than
such Subsidiaries that are Guarantors of the Obligations, (D) such Indebtedness
shall have a maturity date not earlier than a date that is 180 days after the
Maturity Date, (E) such Indebtedness shall be subject to financial and other
covenants, if any, that are no more restrictive than the covenants contained in
this Agreement, and (F) the terms and conditions of such Indebtedness are
otherwise reasonably satisfactory to the Administrative Agent; provided that the
pro forma Consolidated Leverage Ratio test specified in clause (B) above shall
not apply to Specified Indebtedness in an aggregate principal amount of up to
$250,000,000 and in lieu thereof, the Borrower shall be required to be in pro
forma compliance with (x) the Consolidated Leverage Ratio test specified in
Section 7.11(a), and (y) the Liquidity Amount test specified in Section 7.11(b)
for the applicable Consolidated EBITDA amount, in each case determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b);
(j)    so long as no Default or Event of Default exists or would result from the
incurrence, creation or existence thereof, (i) Indebtedness in respect of
capital leases, in connection with a power purchase agreement with Duke Energy
Carolinas, LLC, to a Subsidiary of Sun Edison for fixed or capital assets within
the limitations set forth in Section 7.01(l) in an aggregate amount at any one
time outstanding not to exceed $37,000,000, and any refinancings, refundings,
renewals or extensions thereof and (ii) Guarantees by the Borrower in respect of
such Indebtedness; provided that (A) the Indebtedness permitted by this
clause (j) shall be governed solely by this clause, notwithstanding the
applicability of other clauses to the Indebtedness permitted hereby and (B) with
respect to any refinancings, refundings, renewals or extensions (1) the amount
of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder, (2) the direct obligor is not a Loan
Party and (3) the terms relating to principal amount, amortization, maturity,
and collateral (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extended Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such




--------------------------------------------------------------------------------




refinancing, refunding, renewing or extending Indebtedness does not exceed the
then applicable market interest rate;
(k)    Indebtedness in the form of unsecured Performance Letters of Credit in an
aggregate amount at any time outstanding, when added to all other Performance
Guaranties, not to exceed the Performance Guaranty Limit;
(l)    Guarantees and other Indebtedness in respect of Specified Surety Bonds;
(m)    unsecured Indebtedness under the Senior Unsecured Notes and Guarantees
thereof by the Guarantors, in aggregate principal amount not to exceed
$550,000,000, and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, (ii) the direct or any
contingent obligor (including any Guarantees by any Subsidiaries) with respect
thereto is not changed other than in connection with a transaction permitted by
Section 7.04 between and among Subsidiaries none of which are Guarantors, or all
of which are Guarantors, prior to such transaction, and (iii) the terms relating
to principal amount, amortization, maturity, and other material terms taken as a
whole, of any such Indebtedness refinancing, refunding, renewing or extending
the Senior Unsecured Notes, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Senior Unsecured Notes, such refinancing, refunding,
renewing or extending Indebtedness shall be unsecured, and the interest rate
applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the then applicable market interest rate. No Senior
Unsecured Notes shall be guaranteed by any Subsidiary of a Loan Party other than
such Subsidiaries that are Guarantors of the Obligations;
(n)    other Indebtedness in an amount not to exceed $75,000,000 at any one time
outstanding and
(o)    Indebtedness under the First Lien Credit Agreement in the form of
obligations under Swap Contracts, provided that (1) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly managing or mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view” and (2) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party and (B) obligations under Related Treasury Management
Arrangements incurred in the ordinary course of business.
Section 7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:




--------------------------------------------------------------------------------




(a)    any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Subsidiary that is a Guarantor is
merging with a Subsidiary that is not a Guarantor, the continuing or surviving
Person shall either be the Guarantor or such Person shall be a Material
Subsidiary and such Person (and, if applicable, its Domestic Subsidiaries) shall
have complied with the provisions of Section 6.13 (without regard to the time
limits otherwise set forth therein) prior to or at the time of consummation of
such transaction;
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary that is a Guarantor, then either (i) such Disposition must constitute
an Investment permitted by Section 7.02(d) or (ii) the transferee must be the
Borrower, another Subsidiary that is a Guarantor, or a Material Subsidiary and
such Person (and, if applicable, its Domestic Subsidiaries) shall have complied
with the provisions of Section 6.13 (without regard to the time limits otherwise
set forth therein) prior to or at the time of consummation of such Disposition;
and
(c)    the Borrower and its Subsidiaries may enter into such mergers,
consolidations, amalgamations and similar transactions as are reasonably
necessary to consummate a purchase or other acquisition permitted by, and made
in accordance with the terms of, Section 7.02(g); provided that if in any such
transaction a Guarantor will be merged with or into any other Person, such
Person shall be a Material Subsidiary and such Person (and, if applicable, its
Domestic Subsidiaries) shall have complied with the provisions of Section 6.13
(without regard to the time limits otherwise set forth therein) prior to or at
the time of consummation of such transaction.
Section 7.05    Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:
(a)    Dispositions of assets or other property described under clause (ii) of
the defined term Excluded Assets, including, without limitation, (i) surplus,
obsolete or worn out property, whether now owned or hereafter acquired, in the
ordinary course of business, and (ii) machinery and equipment from the Borrower
or a Subsidiary to the Borrower or a Subsidiary in the ordinary course of
business in connection with the management of the manufacturing facilities and
operations of the Borrower and its Subsidiaries;
(b)    Dispositions of Excluded Assets (other than any Excluded Asset described
under clauses (ii) or (v) of such defined term); provided that Dispositions
under clauses (i), (ii), (iii), (iv) and (vii) of the defined term “Excluded
Assets” are in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;




--------------------------------------------------------------------------------




(d)    Dispositions of property by any Subsidiary to the Borrower or by the
Borrower or any Subsidiary to a wholly‑owned Subsidiary; provided that if the
transferor of such property is a Guarantor, either (i) such Disposition must
constitute an Investment permitted by Section 7.02(d) or (ii) the transferee
must be the Borrower, another Subsidiary that is a Guarantor, or a Material
Subsidiary and such Person (and, if applicable, its Domestic Subsidiaries) shall
have complied with the provisions of Section 6.13 (without regard to the time
limits otherwise set forth therein) prior to or at the time of consummation of
such Disposition;
(e)    Dispositions permitted by Section 7.04;
(f)    Dispositions by Non-Recourse Subsidiaries of (i) property pursuant to
sale-leaseback transactions constituting Non-Recourse Project Indebtedness,
(ii) their interests in solar projects, and (iii) residual revenue streams
related to solar projects;
(g)    Dispositions of (i) any property, land or building (including any related
receivables or other intangible assets) of the Borrower or any Subsidiary to any
Person which is not a Subsidiary of the Borrower, or (ii) the entire capital
stock (or other Equity Interests) and Indebtedness of any Subsidiary owned by
the Borrower or any other Subsidiary to any Person which is not a Subsidiary of
the Borrower (including by merger or consolidation with a Person which is not a
Subsidiary of the Borrower); provided that: (A) the consideration for such
Disposition represents fair market value for such Disposition; (B) in the case
of any such Disposition involving consideration in excess of $50,000,000, at
least five Business Days prior to the date of completion of such Disposition the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed on behalf of the Borrower by a Responsible Officer, which
certificate shall contain (1) a description of the proposed Disposition, the
date such Disposition is scheduled to be consummated, the estimated purchase
price or other consideration for such Disposition, (2) a certification that no
Default or Event of Default has occurred and is continuing, or would result from
consummation of such Disposition, (3) (if requested by the Administrative Agent)
a certified copy of the draft or definitive documentation pertaining thereto and
(4) a reasonably detailed calculation demonstrating compliance with
subclause (C) below and that immediately after giving effect to such
Disposition, the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Disposition had been consummated as of the first day of the fiscal
period covered thereby; and (C) the aggregate amount of all assets Disposed of
pursuant to this Section 7.05(g) during any Fiscal Year shall not have
contributed more than 10% of Consolidated EBITDA of the Borrower and its
Subsidiaries for the most recently ended Fiscal Year; and
(h)    Dispositions in Fiscal Year 2011 in respect of the Kuching Sale Leaseback
in an aggregate amount not to exceed $50,000,000;
provided that any Disposition pursuant to this Section 7.05 shall be for fair
market value (as determined by the Borrower in its reasonable judgment).




--------------------------------------------------------------------------------




Section 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that (other than in the case of subsection (a) below), so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:
(a)    each Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person, including another Subsidiary, that owns an
Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c)    the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;
(d)    the Borrower may make Restricted Payments pursuant to and in accordance
with its stock option, stock purchase and other benefit plans of general
application to management, directors or other employees of the Borrower and its
Subsidiaries, as adopted or implemented in the ordinary course of the Borrower’s
business; and
(e)    so long as no Default or Event of Default has occurred and is continuing,
the Borrower may make other Restricted Payments in an aggregate amount not to
exceed $37,500,000 since the date of this Agreement.
Section 7.07    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.
Section 7.08    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate, provided that the foregoing restriction shall
not apply to transactions between or among the Borrower and any Guarantor or
between and among any Guarantors.
Section 7.09    Burdensome Agreements. Enter into, incur or permit to exist or
become effective any Contractual Obligation that:
(a)    limits the ability (i) of any Subsidiary to make Restricted Payments to
the Borrower or any Subsidiary Guarantor, to make or repay intercompany loans or
advances, or to otherwise transfer property to the Borrower or any Subsidiary
Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower
or (iii) of the Borrower or any Subsidiary to




--------------------------------------------------------------------------------




create, incur, assume or suffer to exist Liens on property of such Person (other
than a negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(g) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness); provided that the foregoing shall not prohibit any such
limitation or restriction contained in (A) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest,
(B) customary provisions restricting assignment of any licensing agreement
entered into in the ordinary course of business, (C) any agreement or instrument
governing any Indebtedness of any Foreign Subsidiary of the Borrower permitted
pursuant to Section 7.03, and customary restrictions contained in “comfort”
letters and guarantees of any such Indebtedness, so long as any such restriction
affects only such Foreign Subsidiary and does not in any manner affect the
Borrower or any Domestic Subsidiary, (D) any Contractual Obligation of a
Subsidiary of Sun Edison that is not a Guarantor so long as (I) any restriction
on Liens or Guarantees does not extend to any entity or assets other than the
Subsidiary that is a party to such Contractual Obligation and its assets and
(II) any restriction or limitation on dividends, or the making or repayment of
intercompany loans, shall only apply to such Subsidiary and its Subsidiaries and
shall be taken into account in measuring the Liquidity Amount at any time or (E)
agreements governing Indebtedness permitted under Section 7.03(b) (but only to
the extent that the limitations on any Loan Party included in such agreements
comply with the terms of the Intercreditor Agreement); or
(b)    requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person, except to the
extent of obligations that, individually or in the aggregate, are not material
to the Borrower or any Subsidiary.
Section 7.10    Use of Proceeds. Use the proceeds of any Loan whether
immediately, incidentally or ultimately, to purchase or carry Margin Stock or to
extend credit to others for the purpose of purchasing or carrying Margin Stock
or to refund indebtedness originally incurred for such purpose.
Section 7.11    Financial Covenants.
(a)    Consolidated Leverage Ratio. (i) Permit the Consolidated Leverage Ratio
as of the last day of the fiscal quarter ending on September 30, 2012 to be
greater than 3.50 to 1.00.
(ii) Permit the Consolidated Leverage Ratio as of the last day of any other
fiscal quarter to be greater than 3.00 to 1.00.


(b)    Liquidity Amount. (i) Permit the Liquidity Amount, as of the end of the
fiscal quarter of the Borrower ending September 30, 2012 to be less than
$300,000,000.
(ii) Permit the Liquidity Amount, as of the end of any fiscal quarter of the
Borrower ending on or after December 31, 2012, to be less than the amount
indicated below opposite the applicable Consolidated EBITDA for the twelve‑month
period ending on the last day of such fiscal quarter:






--------------------------------------------------------------------------------




Consolidated EBITDA
Minimum Liquidity Amount


less than $400 million
$400,000,000
greater than or equal to $400 million and
less than $600 million


$300,000,000
greater than or equal to $600 million and
less than $850 million


$200,000,000
greater than or equal to $850 million
No minimum Liquidity Amount



Section 7.12    Amendments to Organization Documents. Amend, modify or waive any
of its rights under any of its Organization Documents, to the extent that such
amendment, modification or waiver would be materially adverse to the interests
of the Lenders.
Section 7.13    Accounting Changes. Make any change in (a) accounting policies
or reporting practices, except as required by GAAP, or (b) Fiscal Year.
Section 7.14    Prepayments of Indebtedness. Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner any
unsecured Indebtedness incurred pursuant to Section 7.03(i) or (m) (other than
as permitted pursuant to Section 7.03(m)).
Section 7.15    Amendment of Indebtedness. Amend, modify or change in any manner
materially adverse to the interests of the Lenders or in any manner contrary to
the terms of the Intercreditor Agreement any term or condition of any First Lien
Loans, any term or condition of any Indebtedness set forth in Schedule 7.03, or
any term or condition of any Senior Unsecured Notes except for any refinancing,
refunding, renewal or extension thereof permitted by Section 7.03(c), or, with
respect to Senior Unsecured Notes, Section 7.03(m) or with respect to the First
Lien Loans, Section 7.03(b).

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
Section 8.01    Events of Default. Any of the following shall constitute an
Event of Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or
(ii) within three Business Days after the same becomes due, any interest on any
Loan, any fee due hereunder, or any other amount payable hereunder or under any
other Loan Document; or
(b)    Specific Covenants. Any event constituting an “Event of Default” under
any other Loan Document occurs or the Borrower fails to perform or observe any
term, covenant or agreement either (i) contained in any of Section 6.05, 6.11,
6.12, 6.13 or Article VII, or




--------------------------------------------------------------------------------




(ii) contained in any of Sections 6.01, 6.02, 6.03, or 6.09(d) and such failure
continues for 15 days after the earlier of (x) knowledge thereof by any
Responsible Officer or (y) receipt by the Borrower of a Notice of Default with
respect thereto; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (x) knowledge thereof by any
Responsible Officer or (y) receipt by the Borrower of a Notice of Default with
respect thereto; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (or, with respect to any representation or
warranty that is itself modified or qualified by materiality or a “Material
Adverse Effect” standard, in any respect) when made or deemed made; or
(e)    Cross-Default. (i) Other than with respect to Non-Recourse Project
Indebtedness, so long as no claim with respect thereto is made against any
Subsidiary other than the Non‑Recourse Subsidiary primarily liable therefor, the
Borrower or any Subsidiary (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness (including Indebtedness under any First Lien Loan
Documents or Permitted First Lien Refinancing Indebtedness) or Guarantee (other
than Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $35,000,000 or with respect to Indebtedness under any
First Lien Loan Documents or Permitted First Lien Refinancing Indebtedness, any
amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee described in clause (A) above or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded, provided
that any default under the First Lien Credit Agreement shall not constitute an
Event of Default under this clause (e)(i)(B) unless either (1) such default is
not cured or waived within 90 days after the occurrence of such default or (2)
the First Lien Agent or requisite holders of First Lien Loans or any Permitted
First Lien Refinancing Indebtedness cause the First Lien Loans or any Permitted
First Lien Refinancing Indebtedness to be accelerated, demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or otherwise)
prior to the stated maturity thereof; or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of




--------------------------------------------------------------------------------




default under such Swap Contract as to which the Borrower or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than the $35,000,000; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded
within 30 days after its issue or levy; or
(h)    Judgments. There is entered against the Borrower or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower under Title IV of ERISA to such Plan, such Multiemployer Plan or
the PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in any material respect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability




--------------------------------------------------------------------------------




or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document; or
(k)    Liens. Any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral with the priority
required by the applicable Security Document, except as a result of the sale or
other Disposition of the applicable Collateral in a transaction permitted under
the Loan Documents; or
(l)    Change of Control. There occurs any Change of Control.
Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions: declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that upon the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code or an Event of Default occurs under
Section 8.01(f) or 8.01(g), the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, in each case without further act of the Administrative Agent or any
Lender.
Section 8.03    Application of Funds. Subject to the terms and conditions of the
Intercreditor Agreement, after the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans; and




--------------------------------------------------------------------------------




Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX
AGENTS
Section 9.01    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Goldman Sachs to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Each of the Lenders hereby irrevocably appoints Deutsche Bank
Securities Inc. to act on its behalf as Documentation Agent hereunder and
authorizes the Documentation Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Documentation Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agents
and the Lenders, and neither the Borrower nor any other Loan Party shall have
any rights as a third party beneficiary of any of such provisions. In performing
its functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Borrower
or any of its Subsidiaries.
Section 9.02    Rights as a Lender. The Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as an Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.
Section 9.03    Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, each Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability




--------------------------------------------------------------------------------




or that is contrary to any Loan Document or applicable law, including for the
avoidance of doubt refraining from any action that, in its opinion or the
opinion of its counsel, may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.
Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
Section 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by




--------------------------------------------------------------------------------




or through any one or more sub‑agents appointed by the Administrative Agent. The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
Section 9.06    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Section 9.07    Non-Reliance on Agents and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent




--------------------------------------------------------------------------------




or any other Lender or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
Section 9.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, no bookrunner, arranger, syndication agent or documentation
agent shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.
Section 9.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise.
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
but subject in all respects to the terms and conditions of the Intercreditor
Agreement, the Borrower, Administrative Agent and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under any of the Loan
Documents may be exercised solely by Administrative Agent, as applicable, for
the benefit of the




--------------------------------------------------------------------------------




Secured Parties in accordance with the terms hereof and thereof and all powers,
rights and remedies under the Security Documents may be exercised solely by
Administrative Agent for the benefit of the Secured Parties in accordance with
the terms thereof, and (ii) in the event of a foreclosure or similar enforcement
action by Administrative Agent on any of the Collateral pursuant to a public or
private sale or other disposition (including, without limitation, pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code),
Administrative Agent (or any Lender, except with respect to a “credit bid”
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code) may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition and Administrative Agent, as
agent for and representative of Secured Parties (but not any Lender or Lenders
in its or their respective individual capacities) shall be entitled, upon
instructions from Required Lenders, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by Administrative Agent at such sale or other disposition.
Section 9.10    Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations and other obligations not then payable
which expressly survive termination), (ii) that is sold or to be sold as part of
or in connection with any Disposition permitted hereunder, (iii) in connection
with a release made as a result of a Subsidiary becoming a Non-Recourse
Subsidiary in a transaction described in Section 6.13, (iv) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders or (v) in accordance with the Intercreditor Agreement;
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(l);
(c)    to release any Guarantor from its obligations under the Guaranty if such
Person either (i) ceases to be a Subsidiary as a result of a transaction
permitted hereunder, or (ii) becomes a Non-Recourse Subsidiary in a transaction
described in Section 6.13; and
(d)    (i) to enter into or amend the Intercreditor Agreement with the First
Lien Agent or other representatives of the holders of Indebtedness that is
permitted to be secured by a Lien on the Collateral ranking senior to the Lien
securing the Obligations that are permitted by Section 7.03 and (ii) to rely
exclusively on a certificate of a Responsible Officer of the Borrower seeking to
permit such Lien as to whether any such other Liens are permitted. Any amendment
to the Intercreditor Agreement entered into by the Administrative Agent shall be
binding on the Secured Parties.




--------------------------------------------------------------------------------




Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required under Section 10.01) will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
No Lender or Affiliate of a Lender that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Section 9.11    Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. If the IRS or any
other Governmental Authority asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
for any other reason, or the Administrative Agent has paid over to the IRS
applicable withholding tax relating to a payment to a Lender but no deduction
has been made from such payment, such Lender shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as tax or otherwise, including any penalties or interest and together with
any all expenses incurred, unless such amounts have been indemnified by any Loan
Party or the relevant Lender.
ARTICLE X
MISCELLANEOUS
Section 10.01    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender or reinstate any
Commitment terminated pursuant to Section 2.01 without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments, if any) of principal, interest,
fees or other amounts due to the Lenders (or any of them) or any scheduled or
mandatory reduction of the




--------------------------------------------------------------------------------




Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;
(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or
(g)    release all or substantially all of the value of the Guaranty or all or
substantially all of the Collateral without the written consent of each Lender,
except to the extent the release of any Guarantee by any Guarantor pursuant to
the Guaranty or the release of Collateral is permitted pursuant to Section 9.10
(in which case such release may be made by the Administrative Agent acting
alone);
and, provided further, that  no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (i) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender, (ii) the outstanding principal amount of Loans and other
Obligations owing to such Lender may not be reduced, other than as a result of
payment thereof, without the consent of such Lender, and (iii) the rate of
interest specified herein applicable to any Loans of such Lender may not be
reduced without the consent of such Lender except in connection with a reduction
of such rate of interest applicable to all Lenders made in accordance with
clause (d) of the first proviso above (with respect to which such Defaulting
Lender shall not be entitled to vote).
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).




--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by Loan
Parties in connection with this Agreement may be in a form reasonably determined
by the Administrative Agent and may be, together with this Agreement, amended,
supplemented and waived with the consent of the Administrative Agent at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel or (ii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents including, without limitation, to
amend the Security Documents to permit refinancing indebtedness that is
permitted hereunder to have a Lien on the Collateral ranking senior to the Liens
created by the Security Documents to become secured thereby and/or subject to
the terms of the Intercreditor Agreement as “First Lien Obligations” thereunder
and to permit refinancing indebtedness that are permitted hereunder to have a
Lien on the Collateral ranking pari passu with or junior to the Liens created by
the Security Documents to be subject to the terms of the Intercreditor Agreement
as junior lien obligations thereunder.


Section 10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such




--------------------------------------------------------------------------------




Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(d)    Change of Address, Etc. The Borrower and the Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire




--------------------------------------------------------------------------------




instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
Section 10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the other Secured Parties; provided, however, that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) any
Lender from exercising setoff rights in accordance with Section 10.08 (subject
to the terms of Section 2.13), or (c) any Lender or other Secured Party from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth




--------------------------------------------------------------------------------




in clauses (b) and (c) of the preceding proviso and subject to Section 2.13, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
Section 10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii)  all out of pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
(b)    Indemnification by the Borrower. The Borrower shall indemnify each Agent
(and any sub-agent thereof) and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses (other than
anticipated profits), claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the




--------------------------------------------------------------------------------




Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to any Agent (or any sub‑agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
such Agent (or any such sub-agent) or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent (or any such sub-agent) in its capacity as such, or
against any Related Party of any of the foregoing acting for such Agent (or any
such sub‑agent) in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither the Borrower nor any other Loan Party shall assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all
Obligations.
Section 10.05    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand




--------------------------------------------------------------------------------




its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
Section 10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby and
thereby, except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be




--------------------------------------------------------------------------------




unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. Reasonably promptly after receipt thereof, the
Administrative Agent shall provide to the Borrower a copy of each Assignment and
Assumption that is not required to be executed by the Borrower.
(v)    No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and




--------------------------------------------------------------------------------




Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also




--------------------------------------------------------------------------------




shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower for tax purposes, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any Loan
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or




--------------------------------------------------------------------------------




Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or (i) in connection with disclosure on a confidential basis to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans. In addition, each Agent
and each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and its respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its respective Affiliates may have. Each Lender agrees to notify
the Borrower and the Administrative Agent promptly




--------------------------------------------------------------------------------




after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
Section 10.09    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non‑usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
Section 10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Subject
to satisfaction of the conditions set forth in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.
Section 10.11    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.
Such representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
Section 10.12    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic




--------------------------------------------------------------------------------




effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 10.13    Replacement of Lenders. If (i) any Lender requests compensation
under Section 3.04, or the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a),
(ii) any Lender (a “Non-Consenting Lender”) does not consent to a proposed
amendment, waiver, consent or release with respect to any Loan Document that has
been approved by the Required Lenders as provided in Section 10.01 but requires
the consent of such Lender, or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including (i) any amounts payable pursuant to Section 2.05(c) or otherwise as
if it were a prepayment and (ii) any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest) or
the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed amendment, waiver, consent or release
with respect to any Loan Document, the proposed replacement Lender consents to
the proposed amendment, waiver, consent or release; provided that the failure by
such Non-Consenting Lender to execute and deliver an Assignment and Assumption
shall not impair the validity of the removal of such Non-Consenting Lender and
the mandatory assignment of such Non-Consenting Lender’s Commitments and
outstanding Loans pursuant to this Section 10.13 shall nevertheless be effective
without the execution by such Non-Consenting Lender of an Assignment and
Assumption.




--------------------------------------------------------------------------------




A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH OF THE BORROWER AND EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF (OTHER THAN WITH RESPECT TO
ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY DOCUMENT GOVERNED
BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO), IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH OF THE BORROWER AND EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.




--------------------------------------------------------------------------------




(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arranger,
on the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Arranger and the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor the
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor the Arranger has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it or
its Affiliates may have against the Administrative Agent and/or the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.




--------------------------------------------------------------------------------




Section 10.17    Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
Section 10.18    PATRIOT Act. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the PATRIOT Act. Each
Loan Party shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.
Section 10.19    Intercreditor Agreement. Each Lender hereunder (a) acknowledges
that it has received a copy of the Intercreditor Agreement, (b) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (c) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreement and (d) authorizes and instructs the Administrative
Agent to enter into the Intercreditor Agreement as Administrative Agent and on
behalf of such Lender. The foregoing provisions are intended as an inducement to
the lenders under the First Lien Loan Documents to permit the incurrence of
Indebtedness under this Agreement and the granting of Liens on the Collateral to
secure the Obligations such lenders are intended third party beneficiaries of
such provisions. In the event of any conflict or inconsistency between the
provisions of the Intercreditor Agreement and this Agreement, the provisions of
the Intercreditor Agreement shall control.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
MEMC ELECTRONIC MATERIALS, INC.,
as the Borrower
By:    /s/ Brian Wuebbels
Name:    Brian Wuebbels
Title:
Executive Vice President & Chief Financial Officer
    




MEMC Electronic Materials, Inc.
Second Lien Credit Agreement
Signature Page



--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA., as
Administrative Agent
By:    /s/ Robert Ehudin
Name:    Robert Ehudin
Title:    Authorized Signatory

MEMC Electronic Materials, Inc.
Second Lien Credit Agreement
Signature Page



--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA., as
Lender
By:    /s/ Robert Ehudin
Name:    Robert Ehudin
Title:    Authorized Signatory


    







MEMC Electronic Materials, Inc.
Second Lien Credit Agreement
Signature Page

